EXHIBIT 10.2

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 8, 2007

Among

ACE LIMITED

ACE BERMUDA INSURANCE LTD.

ACE TEMPEST REINSURANCE LTD.

ACE INA HOLDINGS INC.

as Borrowers

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

BARCLAYS CAPITAL

as Syndication Agent

DEUTSCHE BANK SECURITIES INC.

LLOYDS TSB BANK PLC

as Co-Documentation Agents

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

J.P. MORGAN SECURITIES INC.

BARCLAYS CAPITAL

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 

           PAGE   ARTICLE 1      DEFINITIONS AND ACCOUNTING TERMS   

Section 1.01.

 

Certain Defined Terms

   1

Section 1.02.

 

Computation of Time Periods; Other Definitional Provisions

   20

Section 1.03.

 

Accounting Terms and Determinations

   20   ARTICLE 2      AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF
CREDIT   

Section 2.01.

 

The Committed Advances and the Letters of Credit

   21

Section 2.02.

 

Making the Committed Advances

   22

Section 2.03.

 

The Competitive Bid Advances

   23

Section 2.04.

 

Issuance and Renewals and Drawings, Participations and Reimbursement with
Respect to Letters of Credit

   27

Section 2.05.

 

Repayment of Advances

   31

Section 2.06.

 

Termination or Reduction of the Commitments

   32

Section 2.07.

 

Prepayments

   33

Section 2.08.

 

Interest

   33

Section 2.09.

 

Fees

   34

Section 2.10.

 

Conversion of Advances

   35

Section 2.11.

 

Increased Costs, Etc.

   36

Section 2.12.

 

Payments and Computations

   38

Section 2.13.

 

Taxes

   39

Section 2.14.

 

Sharing of Payments, Etc.

   42

Section 2.15.

 

Use of Proceeds

   43

Section 2.16.

 

Defaulting Lenders

   43

Section 2.17.

 

Replacement of Affected Lender

   46

Section 2.18.

 

Certain Provisions Relating to the Issuing Banks and Letters of Credit

   46

Section 2.19.

 

Downgrade Event with Respect to a Lender

   48

Section 2.20.

 

Downgrade Event or Other Event with Respect to any Issuing Bank

   51

Section 2.21.

 

Non-Dollar Letters of Credit

   51

Section 2.22.

 

Increase in Commitments

   53

Section 2.23.

 

Registry

   55

Section 2.24.

 

Swingline Advances

   55

 

i



--------------------------------------------------------------------------------

  ARTICLE 3      CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT   

Section 3.01.

 

Conditions Precedent to Effectiveness

   57

Section 3.02.

 

Conditions Precedent to Each Committed Borrowing and Issuance, Extension or
Increase of a Letter of Credit

   59

Section 3.03.

 

Conditions Precedent to Each Competitive Bid Borrowing

   60   ARTICLE 4      REPRESENTATIONS AND WARRANTIES   

Section 4.01.

 

Representations and Warranties of the Borrowers

   61   ARTICLE 5      COVENANTS OF THE BORROWERS   

Section 5.01.

 

Affirmative Covenants

   65

Section 5.02.

 

Negative Covenants

   67

Section 5.03.

 

Reporting Requirements

   70

Section 5.04.

 

Financial Covenants

   74   ARTICLE 6      EVENTS OF DEFAULT   

Section 6.01.

 

Events Of Default

   74

Section 6.02.

 

Actions in Respect of the Letters of Credit upon Default

   77   ARTICLE 7      THE GUARANTY   

Section 7.01.

 

The Guaranty

   78

Section 7.02.

 

Guaranty Unconditional

   78

Section 7.03.

 

Discharge only upon Payment in Full; Reinstatement in Certain Circumstances

   79

Section 7.04.

 

Waiver by the Guarantors

   79

Section 7.05.

 

Subrogation

   80

Section 7.06.

 

Stay of Acceleration

   80

Section 7.07.

 

Continuing Guaranty; Assignments

   80   ARTICLE 8      THE AGENTS   

Section 8.01.

 

Authorization and Action

   81

Section 8.02.

 

Agents’ Reliance, Etc.

   81

Section 8.03.

 

JPMCB and Affiliates

   82

Section 8.04.

 

Lender Credit Decision

   82

Section 8.05.

 

Indemnification

   82

 

ii



--------------------------------------------------------------------------------

Section 8.06.  

Successor Agents

   83

Section 8.07.

 

Co-Documentation Agents

   83   ARTICLE 9      MISCELLANEOUS   

Section 9.01.

 

Amendments, Etc

   84

Section 9.02.

 

Notices, Etc

   84

Section 9.03.

 

No Waiver; Remedies

   85

Section 9.04.

 

Costs and Expenses

   85

Section 9.05.

 

Right of Set-off

   87

Section 9.06.

 

Successors; Participations and Assignments

   87

Section 9.07.

 

Designated Lenders

   89

Section 9.08.

 

Execution in Counterparts

   90

Section 9.09.

 

No Liability of the Issuing Banks

   90

Section 9.10.

 

Confidentiality

   91

Section 9.11.

 

Jurisdiction, Etc

   91

Section 9.12.

 

Governing Law

   92

Section 9.13.

 

Waiver of Jury Trial

   92

Section 9.14.

 

Nature of Borrowers’ Obligations

   92

Section 9.15.

 

USA Patriot Act

   92

 

SCHEDULES

  

Pricing Schedule

  

Commitment Schedule

  

Schedule 5.02(a)

   Liens

EXHIBITS

  

Exhibit A

  

Form of Note

Exhibit B-1

   Form of Notice of Committed Borrowing

Exhibit B-2

   Form of Notice of Competitive Bid Borrowing

Exhibit C

   Form of Assignment and Assumption Agreement

Exhibit D-1

   Form of Opinion of Cayman Islands Counsel to the Parent

Exhibit D-2

   Form of Opinion of New York Counsel to the Loan Parties

Exhibit D-3

   Form of Opinion of Bermuda Counsel to the ACE Bermuda and ACE Tempest

Exhibit E

   Form of Designation Agreement

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 8, 2007 among
ACE Limited, a Cayman Islands company (the “Parent”), ACE Bermuda Insurance Ltd.
(“ACE Bermuda”), ACE Tempest Reinsurance Ltd. (“ACE Tempest”) and ACE INA
Holdings Inc. (“ACE INA”) (ACE Bermuda, ACE Tempest and ACE INA, together with
the Parent, the “Borrowers”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders (the “Initial Lenders”), Barclays Capital, the investment banking
division of Barclays Bank PLC (“Barclays”), as syndication agent (together with
any successor syndication agent appointed pursuant to Article 8, the
“Syndication Agent”), Deutsche Bank Securities Inc. and Lloyds TSB Bank plc, as
co-documentation agents (together with any successor documentation agent
appointed pursuant to Article 8, the “Co-Documentation Agents”), JPMorgan Chase
Bank, N.A. (“JPMCB”), as administrative agent (together with any successor
administrative agent appointed pursuant to Article 8, the “Administrative Agent”
and, together with the Syndication Agent and the Co-Documentation Agents, the
“Agents”) for the Lenders (as hereinafter defined) and J.P. Morgan Securities
Inc. and Barclays as Joint Lead Arrangers and Joint Bookrunners.

WHEREAS, certain of the parties hereto have previously entered into an Amended
and Restated Credit Agreement dated as of December 15, 2005 (as previously
amended, the “Existing Agreement”);

WHEREAS, as of the date hereof, no Loans are outstanding under the Existing
Agreement;

WHEREAS, the parties hereto have agreed to amend and restate the Existing
Agreement in its entirety to read as set forth below;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Party” with respect to any outstanding or proposed Letter of Credit
means the Borrower for the account of which such Letter of Credit was or is
proposed to be issued.

“ACE Bermuda” has the meaning specified in the recital of parties to this
Agreement.



--------------------------------------------------------------------------------

“ACE INA” has the meaning specified in the recital of parties to this Agreement.

“ACE Tempest” has the meaning specified in the recital of parties to this
Agreement.

“Additional Lender” has the meaning set forth in Section 2.22.

“Adjusted Consolidated Debt” means, at any time, an amount equal to (i) the then
outstanding Consolidated Debt of the Parent and its Subsidiaries plus (ii) to
the extent exceeding an amount equal to 15% of Total Capitalization, the then
issued and outstanding amount of Preferred Securities (other than any
Mandatorily Convertible Preferred Securities).

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with JPMCB, at its office at 270 Park
Avenue, New York, New York 10017, Account No. 323222587, Attention: Loan Agency
Group, or such other account as the Administrative Agent shall specify in
writing to the Lenders.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent,
completed by such Lender and returned to the Administrative Agent (with a copy
to the Borrowers).

“Advance” means a Committed Advance, a Competitive Bid Advance, a Letter of
Credit Advance or a Swingline Advance.

“Affected Lender” means any Lender that (i) has made, or notified any Borrower
that an event or circumstance has occurred which may give rise to, a demand for
compensation under Section 2.11(a) or (b) or Section 2.13 (but only so long as
the event or circumstance giving rise to such demand or notice is continuing),
(ii) has notified any Borrower (which notice has not been withdrawn) of any
event or circumstance of a type described in Section 2.11(c) or (d) or (iii) is
a Downgraded Lender.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Interests of such Person
or to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Interests, by contract or
otherwise.

 

2



--------------------------------------------------------------------------------

“Agents” has the meaning specified in the recital of parties to this Agreement.

“Agreement” means the Existing Agreement, as amended by this Amended Agreement,
and as the same may be further amended from time to time after the date hereof.

“Agreement Currency” has the meaning specified in Section 2.21(g).

“Amended Agreement” means this Second Amended and Restated Credit Agreement
dated as of November 8, 2007.

“Applicable Facility Fee Percentage” means, as of any date, a percentage per
annum determined by reference to the Pricing Schedule.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance or a Swingline
Advance and such Lender’s Eurodollar Lending Office in the case of a Eurodollar
Rate Advance and, in the case of a Competitive Bid Advance, the office of such
Lender notified by such Lender to the Administrative Agent as its Applicable
Lending Office with respect to such Competitive Bid Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Pricing Schedule.

“Approved Investment” means any Investment that was made by the Parent or any of
its Subsidiaries pursuant to investment guidelines set forth by the board of
directors of the Parent which are consistent with past practices.

“Assignee” has the meaning specified in Section 9.06(c).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time or at any
future time (assuming compliance at such time or such future time with all
conditions to drawing).

“Bankruptcy Law” means Title 11 of the U.S. Code or any similar foreign, federal
or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest announced publicly by JPMCB in New York, New York, from
time to time, as JPMCB’s prime rate; and

(b)  1/2 of 1% per annum above the Federal Funds Rate.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(i).

 

3



--------------------------------------------------------------------------------

“Borrowers” has the meaning specified in the recital of parties to this
Agreement.

“Borrowers’ Account” means the account of one or more Borrowers maintained by
such Borrower(s) with The Bank of Bermuda Limited at its office at 6 Front
Street, Hamilton, Bermuda HM12 Account No. 18000035, Attention: Paula Saints, or
such other account as the Parent shall specify in writing to the Administrative
Agent or such other account as the Borrowers (or any one of them) shall specify
in writing to the Administrative Agent.

“Borrowing” means a Committed Borrowing, a Competitive Bid Borrowing or a
Swingline Borrowing.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances or LIBO Rate Advances, on which dealings
are carried on in the London interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Change of Control” means the occurrence of any of the following: (a) any Person
or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Interests of the Parent (or other securities convertible into such
Voting Interests) representing 30% or more of the combined voting power of all
Voting Interests of the Parent or (b) a majority of the board of directors of
the Parent shall not be Continuing Members.

“Co-Documentation Agents” has the meaning specified in the recital of parties to
this Agreement.

“Commitment” means (i) with respect to each Lender listed on the Commitment
Schedule, the amount set forth opposite such Lender’s name on the Commitment
Schedule, (ii) with respect to any Person which becomes a Lender pursuant to
Section 2.22, the amount of the Commitment undertaken by such Additional Lender
pursuant to the documentation under Section 2.22 and (iii) with respect to any
Person which becomes a Lender pursuant to Section 9.06(c), the amount of the
transferor Lender’s Commitment assigned to it pursuant to Section 9.06(c), in
each case as such amount may be changed from time to time pursuant to
Section 2.06, 2.22 or 9.06(c); provided that, if the context so requires, the
term “Commitment” means the obligation of a Lender to extend credit up to such
amount to the Borrowers hereunder.

“Commitment Schedule” means the Schedule hereto denominated as such.

 

4



--------------------------------------------------------------------------------

“Committed Advance” has the meaning specified in Section 2.01(a).

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Advances of the same Type made by the Lenders to the same Borrower.

“Committed Facility” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.

“Committed Outstanding Amount” means, with respect to any Lender at any time,
the sum of (a) the aggregate outstanding principal amount of all Committed
Advances held by such Lender at such time, plus (b) such Lender’s Pro Rata Share
of (i) the aggregate Available Amount of all Letters of Credit outstanding
hereunder at such time, (ii) the aggregate principal amount of all Letter of
Credit Advances made by any Issuing Bank pursuant to Section 2.04(c) and
outstanding at such time (whether held by such Issuing Bank or the Lenders) and
(iii) the aggregate principal amount of all Swingline Advances made by any
Swingline Lender pursuant to Section 2.24 and outstanding at such time (whether
held by such Swingline Lender or the other Lenders).

“Competitive Bid Advance” means an advance by a Lender to any Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Section 2.03 and refers to a Fixed Rate Advance or a LIBO Rate
Advance.

“Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Advances from each of the Lenders whose offer to make one or
more Competitive Bid Advances as part of such borrowing has been accepted under
the competitive bidding procedure described in Section 2.03.

“Confidential Information” means information that any Loan Party furnishes to
any Agent or any Lender, but does not include any such information that is or
becomes generally available to the public other than as a result of a breach by
such Agent or any Lender of its obligations hereunder or that is or becomes
available to such Agent or such Lender from a source other than the Loan Parties
that is not, to the best of such Agent’s or such Lender’s knowledge, acting in
violation of a confidentiality agreement with a Loan Party.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income of the Parent
and its Consolidated Subsidiaries, determined on a Consolidated basis for such
period.

“Consolidated Net Worth” means at any date the Consolidated stockholders’ equity
of the Parent and its Consolidated Subsidiaries determined as of such date,
provided that such determination for purposes of Section 5.04 shall

 

5



--------------------------------------------------------------------------------

be made without giving effect to adjustments pursuant to Statement No. 115 of
the Financial Accounting Standards Board of the United States of America.

“Contingent Obligation” means, with respect to any Person, any obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that Contingent Obligations shall not include any obligations
of such Person arising under insurance contracts entered into in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder), as determined by such Person in good faith.

“Continuing Member” means a member of the Board of Directors of the Parent who
either (i) was a member of the Parent’s Board of Directors on the date of
execution and delivery of this Agreement by the Parent and has been such
continuously thereafter or (ii) became a member of such Board of Directors after
such date and whose election or nomination for election was approved by a vote
of the majority of the Continuing Members then members of the Parent’s Board of
Directors.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.10 or 2.11.

“Debenture” means debt securities issued by ACE INA or the Parent to a Special
Purpose Trust in exchange for proceeds of Preferred Securities and common
securities of such Special Purpose Trust.

 

6



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all indebtedness of such Person for borrowed money,
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade payables incurred in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under Capitalized Leases (excluding imputed
interest), (f) all obligations of such Person under acceptance, letter of credit
or similar facilities, (g) all obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
(except for obligations to pay for Equity Interests within customary settlement
periods) in such Person or any other Person or any warrants, rights or options
to acquire such capital stock (excluding payments under a contract for the
forward sale of ordinary shares of such Person issued in a public offering),
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all Contingent Obligations of such Person in respect of Debt (of
the types described above) of any other Person and (i) all indebtedness and
other payment obligations referred to in clauses (a) through (h) above of
another Person secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness or
other payment obligations; provided, however, that the amount of Debt of such
Person under clause (i) above shall, if such Person has not assumed or otherwise
become liable for any such Debt, be limited to the lesser of the principal
amount of such Debt or the fair market value of all property of such Person
securing such Debt; provided further that “Debt” shall not include obligations
in respect of insurance or reinsurance contracts entered into in the ordinary
course of business or any obligations of such Person (1) to purchase securities
(or other property) which arise out of or in connection with the sale of the
same or substantially similar securities (or other property) or (2) to return
collateral consisting of securities arising out of or in connection with the
loan of the same or substantially similar securities; provided further that,
solely for purposes of Section 5.04 and the definitions of “Adjusted
Consolidated Debt” and “Total Capitalization”, “Debt” shall not include (x) any
contingent obligations of any Person under or in connection with acceptance,
letter of credit or similar facilities or (y) obligations of the Parent or ACE
INA under any Debentures or under any subordinated guaranty of any Preferred
Securities or obligations of a Special Purpose Trust under any Preferred
Securities.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

 

7



--------------------------------------------------------------------------------

“Defaulted Advance” means, with respect to any Lender at any time, the portion
of any Advance required to be made by such Lender to any Borrower pursuant to
Section 2.01 or 2.02 at or prior to such time that has not been made by such
Lender or by the Administrative Agent for the account of such Lender pursuant to
Section 2.02(d) as of such time.

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to any Agent or any other Lender hereunder or
under any other Loan Document at or prior to such time that has not been so paid
as of such time, including any amount required to be paid by such Lender to
(a) the Administrative Agent pursuant to Section 2.02(d) to reimburse the
Administrative Agent for the amount of any Committed Advance made by the
Administrative Agent for the account of such Lender, (b) any Issuing Bank
pursuant to Section 2.04(c) to purchase a portion of a Letter of Credit Advance
made by such Issuing Bank, (c) any Swingline Lender pursuant to Section 2.24 to
purchase a portion of a Swingline Advance made by such Swingline Lender, (d) any
other Lender pursuant to Section 2.14 to purchase any participation in Committed
Advances owing to such other Lender and (e) any Agent or Issuing Bank pursuant
to Section 8.05 to reimburse such Agent or such Issuing Bank for such Lender’s
ratable share of any amount required to be paid by the Lenders to such Agent or
such Issuing Bank as provided therein.

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) owes
a Defaulted Advance or a Defaulted Amount or (b) shall take any action or be the
subject of any action or proceeding of a type described in Section 6.01(g).

“Designated Lender” means, with respect to any Designating Lender, an Eligible
Designee designated by it pursuant to Section 9.07(a) as a Designated Lender for
purposes of this Agreement.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 9.07(a).

“Dollar Equivalent” has the meaning specified in Section 2.21(h).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire or such other office of such Lender as such Lender may from time
to time specify to any Borrower and the Administrative Agent.

“Downgrade Account” has the meaning specified in Section 2.19(a).

“Downgrade Event” means, with respect to any Lender, a reduction of the credit
rating for the senior unsecured unsupported long-term debt of such Lender by S&P
or Moody’s.

 

8



--------------------------------------------------------------------------------

“Downgraded Lender” means any Lender which has a credit rating of less than A-
(in the case of S&P) or A3 (in the case of Moody’s) for its senior unsecured
unsupported long-term debt or which does not have any credit rating on such debt
from one of S&P or Moody’s.

“Downgrade Notice” has the meaning specified in Section 2.19(a).

“Effective Date” means the first date on which the conditions set forth in
Article 3 shall have been satisfied.

“Eligible Designee” means a special purpose entity that (i) is organized under
the laws of the United States or any state thereof, (ii) is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and (iii) issues (or the parent of which issues) commercial paper
rated at least A-1 or the equivalent thereof by S&P or at least P-1 or the
equivalent thereof by Moody’s.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, any Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health, safety or
the environment, including (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

 

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code
or Section 4001 of ERISA.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire (or, if no such office is specified, its Domestic Lending Office),
or such other office of such Lender as such Lender may from time to time specify
to the Parent and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Committed Borrowing, an interest rate per
annum equal to the rate per annum appearing on Dow Jones Markets (Telerate)
Page 3750 (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at 11:00 a.m. (London time) two Business Days before
the first day of such Interest Period for a period equal to such Interest Period
(provided that, if for any reason such rate is not available, the term
“Eurodollar Rate” shall mean, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Committed Borrowing, the rate per annum
appearing on Reuters Screen LIBO Page as the London interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period for a term comparable to such
Interest Period; provided, however, if more than one rate is specified on
Reuters Screen LIBO Page, the applicable rate shall be the arithmetic mean of
all such rates).

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Committed Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

 

10



--------------------------------------------------------------------------------

“Existing Agreement” means the Amended and Restated Credit Agreement dated as of
December 15, 2005 among the Borrowers and the lenders agents and arrangers
parties thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means the fee letters dated October 5, 2007 (a) among the Parent,
the Administrative Agent and J.P. Morgan Securities Inc. and (b) between the
Parent and Barclays Bank PLC.

“Fiscal Year” means a fiscal year of the Parent and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Rate Advances” has the meaning specified in Section 2.03(a)(i).

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.01(l)(ii).

“Foreign Plan” has the meaning specified in Section 4.01(l)(ii).

“GAAP” has the meaning specified in Section 1.03.

“Guarantor” means each of the Borrowers.

“Guaranty” means the undertaking by each of the Guarantors under Article 7.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

 

11



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Committed Borrowing and each LIBO Rate Advance comprising part of the same
Competitive Bid Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or LIBO Rate Advance or the date of the Conversion of any Base Rate
Advance into such Eurodollar Rate Advance, and ending on the last day of the
period selected by the Borrower requesting such Borrowing or Conversion pursuant
to the provisions below and, thereafter, each subsequent period commencing on
the last day of the immediately preceding Interest Period and ending on the last
day of the period selected by the applicable Borrower pursuant to the provisions
below. The duration of each such Interest Period shall be one or two weeks or
one, two, three or six months, as the Borrower requesting such Borrowing or
Conversion may, upon notice received by the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the first day
of such Interest Period, select; provided, however, that:

(a) such Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Committed Borrowing or for LIBO Rate Advances
comprising part of the same Competitive Bid Borrowing shall be of the same
duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period (other than a one or two week
Interest Period) occurs on a day of an initial calendar month for which there is
no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including any acquisition by way
of a merger or consolidation and any arrangement pursuant to which the investor
incurs Debt of the types referred to in clause (h) or (i) of the definition of
“Debt” in respect of such Person; provided, however, that any purchase by any
Loan Party or any

 

12



--------------------------------------------------------------------------------

Subsidiary of any catastrophe-linked instruments which are (x) issued for the
purpose of transferring traditional reinsurance risk to the capital markets and
(y) purchased by such Loan Party or Subsidiary in accordance with its customary
reinsurance underwriting procedures, or the entry by any Loan Party or any
Subsidiary into swap transactions relating to such instruments in accordance
with such procedures, shall be deemed to be the entry by such Person into a
reinsurance contract and shall not be deemed to be an Investment by such Person.

“Issuing Bank” means Barclays Bank PLC, JPMCB, Mellon Bank, N.A., Wachovia Bank,
National Association and any “New Issuing Bank” appointed in accordance with
Section 2.20. Except as otherwise indicated, each reference to Issuing Bank
means, with respect to any Letter of Credit, the Issuing Bank which has issued
such Letter of Credit.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

“Judgment Currency” has the meaning specified in Section 2.21(g).

“LC Participation Obligations” has the meaning specified in Section 2.19(a).

“L/C Related Documents” has the meaning specified in Section 2.05(b)(ii).

“Lender” means (i) each bank or other institution listed on the Commitment
Schedule, (ii) each Person which becomes a Lender pursuant to Section 2.22 or
Section 9.06(c) and (iii) their respective successors.

“Letter of Credit Advance” has the meaning specified in Section 2.04(f).

“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).

“Letter of Credit Business Day” means, for any Issuing Bank, a day of the year
on which banks are not required or authorized by law to close in New York City
and on which banks are not required or authorized by law to close in the city in
which the principal letter of credit operations of such Issuing Bank are
located.

“Letters of Credit” has the meaning specified in Sections 2.01(b).

“Letter of Credit Exposure” at any time means the sum at such time of (a) the
aggregate outstanding amount of Letter of Credit Advances, (b) the aggregate
Available Amounts of all outstanding Letters of Credit and (c) the aggregate
Available Amounts of all Letters of Credit which have been requested by a
Borrower to be issued hereunder but have not yet been so issued.

 

13



--------------------------------------------------------------------------------

“Letter of Credit Participating Interest” has the meaning specified in
Section 2.04(d).

“Letter of Credit Participating Interest Commitment” has the meaning specified
in Section 2.04(d).

“LIBO Rate” means, for any Interest Period for all LIBO Rate Advances comprising
part of the same Competitive Bid Borrowing, an interest rate per annum equal to
the rate per annum appearing on Dow Jones Markets (Telerate) Page 3750 (or any
successor page) as the London interbank offered rate for deposits in U.S.
dollars at 11:00 a.m. (London time) two Business Days before the first day of
such Interest Period for a period equal to such Interest Period (provided that,
if for any reason such rate is not available, the term “LIBO Rate” shall mean
for any Interest Period for all LIBO Rate Advances comprising part of the same
Competitive Bid Borrowing, the rate per annum appearing on Reuters Screen LIBO
Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates).

“LIBO Rate Advances” has the meaning specified in Section 2.03(a)(i).

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property.

“Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the Fee Letters
and (iv) each Letter of Credit Agreement.

“Loan Parties” means the Borrowers.

“Mandatorily Convertible Preferred Securities” means units comprised of
(i) Preferred Securities or preferred shares of Parent and (ii) a contract for
the sale of ordinary shares of the Parent.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of the Parent and its
Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition, operations or properties of the Parent and its Subsidiaries, taken as
a whole, (b) the rights and remedies of any Agent or any Lender under any Loan
Document or (c) the ability of the Loan Parties, taken as a whole, to perform
their obligations under the Loan Documents.

 

14



--------------------------------------------------------------------------------

“Material Financial Obligation” means a principal amount of Debt and/or payment
obligations in respect of any Hedge Agreement of the Parent and/or one or more
of its Subsidiaries arising in one or more related or unrelated transactions
exceeding in the aggregate $50,000,000.

“Material Subsidiary” means (i) any Subsidiary of the Parent that has more than
$10,000,000 in assets or that had more than $10,000,000 of revenue during the
most recent period of four fiscal quarters for which financial statements are
available, and (ii) any Subsidiary that is the direct or indirect parent company
of any Subsidiary that qualifies as a “Material Subsidiary” under clause
(i) above.

“Minimum Amount” has the meaning set forth in Section 5.04(b).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Non-Dollar Letters of Credit” has the meaning specified in Section 2.21(a).

“Notes” means promissory notes of a Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of such Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

“Notice of Committed Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Competitive Bid Borrowing” has the meaning specified in
Section 2.03(a).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Original Agreement” has the meaning set forth in the recitals hereto.

“Other Taxes” has the meaning specified in Section 2.13(b).

“Overnight Rate” has the meaning specified in Section 2.21(h).

“Parent” has the meaning specified in the recital of parties to this Agreement.

“Participant” has the meaning specified in Section 9.06(b).

 

15



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to title IV of ERISA (other than any “multiemployer
plan” as such term is defined in section 4001(a)(3) of ERISA), and to which any
Loan Party or any ERISA Affiliate may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under section 4069 of ERISA.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
or which are being contested in good faith by appropriate proceedings: (a) Liens
for taxes, assessments and governmental charges or levies not yet due and
payable; (b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 90 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Preferred Securities” means (i) preferred securities issued by a Special
Purpose Trust which shall provide, among other things, that dividends shall be
payable only out of proceeds of interest payments on the applicable Debentures,
or (ii) other instruments that are treated in whole or in part as equity by
either or both of S&P and Moody’s (or any successor to either of the foregoing)
while being treated as debt for tax purposes.

“Pricing Schedule” means the Schedule hereto denominated as such.

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Commitment at such time (or, if the Commitments

 

16



--------------------------------------------------------------------------------

shall have been terminated pursuant to Section 2.06 or 6.01, such Lender’s
Commitment as in effect immediately prior to such termination) and the
denominator of which is the Committed Facility at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
Committed Facility as in effect immediately prior to such termination).

“Protected Party” has the meaning specified in Section 2.19.

“Redeemable” means, with respect to any Equity Interest, any Debt or any other
right or obligation, any such Equity Interest, Debt, right or obligation that
(a) the issuer has undertaken to redeem at a fixed or determinable date or
dates, whether by operation of a sinking fund or otherwise, or upon the
occurrence of a condition not solely within the control of the issuer or (b) is
redeemable at the option of the holder.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of (a) the aggregate amount of the Commitments, if the
Commitments are in existence at such time, or (b) the sum of (i) the aggregate
amount of the Committed Outstanding Amounts of all Lenders at such time plus
(ii) the aggregate outstanding principal amount of Competitive Bid Advances at
such time, if the Commitments are not then in existence; provided, however, that
if any Lender shall be a Defaulting Lender at such time, there shall be excluded
from the determination of Required Lenders at such time any of the foregoing
amounts attributable to it.

“Responsible Officer” means the Chairman, Chief Executive Officer, President,
Chief Financial Officer, Chief Accounting Officer, Treasurer or General Counsel
of the Parent.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as otherwise
published by OFAC from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf, or as otherwise
published by OFAC from time to time, or (ii) (A) an agency of the government of
a Sanctioned Country, or (B) a Person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

17



--------------------------------------------------------------------------------

“Securitization Transaction” means any sale, assignment or other transfer by
Parent or any Subsidiary of any accounts receivable, premium finance loan
receivables, lease receivables or other payment obligations owing to Parent or
such Subsidiary or any interest in any of the foregoing, together in each case
with any collections and other proceeds thereof, any collection or deposit
accounts related thereto, and any collateral, guaranties or other property or
claims in favor of Parent or such Subsidiary supporting or securing payment by
the obligor thereon of, or otherwise related to, any such receivables.

“Significant Subsidiary” means a Subsidiary of Parent that is a “significant
subsidiary” of the Parent under Regulation S-X promulgated by the Securities and
Exchange Commission.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Special Purpose Trust” means a special purpose business trust established by
the Parent or ACE INA of which the Parent or ACE INA will hold all the common
securities, which will be the issuer of Preferred Securities, and which will
loan to the Parent or ACE INA (such loan being evidenced by Debentures) the net
proceeds of the issuance and sale of the Preferred Securities and common
securities of such Special Purpose Trust.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Swingline Advance” means an advance made or to be made by a Swingline Lender
pursuant to Section 2.24.

“Swingline Borrowing” means the borrowing of a Swingline Advance pursuant to
Section 2.24.

“Swingline Commitment” means, with respect to each Swingline Lender at any time,
the lesser of $50,000,000 and an amount equal to 50% of the aggregate amount of
the Commitments.

“Swingline Lender” means each of JPMCB and Barclays Bank PLC.

“Swingline Participation Obligations” has the meaning specified in
Section 2.19(a).

“Swingline Termination Date” means the tenth Business Day prior to the
Termination Date.

“Syndication Agent” has the meaning specified in the recital of parties to this
Agreement.

“Taxes” has the meaning specified in Section 2.13(a).

“Termination Date” means the earlier of October , 2012 and the date of
termination in whole of the Commitments.

“Total Capitalization” means, at any time, an amount (without duplication) equal
to (i) the then outstanding Consolidated Debt of the Parent and its Subsidiaries
plus (ii) Consolidated stockholders equity of the Parent and its Subsidiaries
plus (without duplication) (iii) the then issued and outstanding amount of
Preferred Securities (including Mandatorily Convertible Preferred Securities)
and (without duplication) Debentures.

“Total Outstanding Amount” means, at any time, an amount equal to the sum of
(a) the aggregate principal amount of all Advances outstanding at such time plus
(b) the aggregate Available Amount of all Letters of Credit outstanding at such
time.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unused Commitment” means, with respect to any Lender at any time, (a) such
Lender’s Commitment at such time minus (b) such Lender’s Committed Outstanding
Amount at such time.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of

 

19



--------------------------------------------------------------------------------

directors (or persons performing similar functions) of such Person, even if the
right so to vote has been suspended by the happening of such a contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

Section 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to (a) any agreement or contract
shall mean such agreement or contract as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with its
terms and (b) any law shall mean such law as amended, supplemented or otherwise
modified from time to time (including any successor thereto) and all rules,
regulations, guidelines and decisions interpreting or implementing such law. The
term “including” means “including without limitation” and derivatives of such
term have a corresponding meaning.

Section 1.03. Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time in the United States of
America (“GAAP”), applied on a basis consistent (except for changes concurred in
by the Parent’s independent public accountants) with the most recent audited
consolidated financial statements of the Parent and its Subsidiaries delivered
to the Lenders; provided that, if the Parent notifies the Administrative Agent
that the Parent wishes to amend any covenant in Article 5 to eliminate the
effect of any change in generally accepted accounting principles on the
operation of such covenant (or if the Administrative Agent notifies the Parent
that the Required Lenders wish to amend Article 5 for such purpose), then the
Parent’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective
(and, concurrently with the delivery of any financial statements required to be
delivered hereunder, the Parent shall provide a statement of reconciliation
conforming such financial information to such generally accepted accounting
principles as previously in effect), until either such notice is withdrawn or
such covenant is amended in a manner satisfactory to the Parent and the Required
Lenders.

 

20



--------------------------------------------------------------------------------

ARTICLE 2

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

Section 2.01. The Committed Advances and the Letters of Credit. (a) The
Committed Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Committed Advance”) to any
Borrower from time to time on any Business Day during the period from the date
hereof to but not including the Termination Date in amounts such that (i) no
Lender’s Committed Outstanding Amount shall at any time exceed the amount of its
Commitment and (ii) the Total Outstanding Amount shall at no time exceed the
aggregate amount of the Commitments. Each Committed Borrowing shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Committed Advances made simultaneously by the
Lenders ratably according to their Commitments. Within the foregoing limits,
each Borrower may borrow under this Section 2.01, prepay pursuant to
Section 2.07 and reborrow under this Section 2.01.

(a) Letters of Credit. Each Issuing Bank agrees, on the terms and subject to the
conditions herein set forth, to issue letters of credit (such letters of credit,
the “Letters of Credit”) for the account of any Borrower on any Letter of Credit
Business Day from time to time during the period from the date hereof until 30
days prior to the Termination Date. No Issuing Bank shall have any obligation to
issue, and no Borrower shall request the issuance of, any Letter of Credit
hereunder if after giving effect thereto (i) the Commitment Outstanding Amount
of any Lender would exceed such Lender’s Commitment or (ii) the Total
Outstanding Amount would exceed the aggregate amount of the Commitments (as such
Issuing Bank shall be advised by the Administrative Agent as contemplated by
Section 2.04). No Issuing Bank shall have any obligation to issue, and no
Borrower shall request the issuance of, any Letter of Credit hereunder if the
aggregate Available Amounts or the aggregate stated amount of all Letters of
Credit issued by such Issuing Bank would exceed, after giving effect to such
issuance, the maximum amount set forth in a letter agreement between such
Issuing Bank and Parent, on behalf of the Borrowers. No Issuing Bank shall have
any obligation to issue, and no Borrower shall request the issuance of, any
Letter of Credit except within the following limitations: (i) each Letter of
Credit shall be denominated in U.S. dollars (unless issued pursuant to
Section 2.21), (ii) each Letter of Credit shall be payable only against sight
drafts (and not time drafts) and (iii) no Letter of Credit shall have an
expiration date (including all rights of the applicable Borrower or the
beneficiary to require renewal) later than the earlier of 10 days prior to the
Termination Date and one year after the date of issuance thereof, but a Letter
of Credit may by its terms be automatically renewable annually unless the
applicable Issuing Bank notifies the beneficiary thereof of its election not to
renew such Letter of Credit; provided that the terms of each Letter of Credit
that is automatically renewable annually shall not permit the expiration date
(after giving effect to any renewal) of such Letter of Credit in any event to be
extended to a date later than 10 days prior to the Termination Date. No Issuing
Bank shall have any obligation to issue any letter of credit which is
unsatisfactory

 

21



--------------------------------------------------------------------------------

in form, substance or beneficiary to such Issuing Bank in the exercise of its
reasonable judgment consistent with its customary practice. No Issuing Bank
shall have any obligation to issue a Letter in Credit in favor of a beneficiary
that is a Sanctioned Person or that is organized under the laws of a Sanctioned
Country.

Section 2.02. Making the Committed Advances. (a) Except as otherwise provided in
Section 2.03, each Committed Borrowing shall be made on notice, given not later
than 11:00 a.m. (New York City time) on the third Business Day prior to the date
of the proposed Committed Borrowing in the case of a Committed Borrowing
consisting of Eurodollar Rate Advances, or not later than 10:30 a.m. (New York
City time) on the date of the proposed Committed Borrowing in the case of a
Committed Borrowing consisting of Base Rate Advances, by any Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
facsimile. Each such notice of a Committed Borrowing (a “Notice of Committed
Borrowing”) shall be by telephone, confirmed immediately in writing, or
facsimile, in substantially the form of Exhibit B-1 hereto, specifying therein
the requested (i) date of such Committed Borrowing, (ii) Type of Advances
comprising such Committed Borrowing, (iii) aggregate amount of such Committed
Borrowing and (iv) in the case of a Committed Borrowing consisting of Eurodollar
Rate Advances, initial Interest Period for such Committed Advances. Each Lender
shall, before 12:00 noon (New York City time) on the date of such Committed
Borrowing, make available for the account of its Applicable Lending Office to
the Administrative Agent at the Administrative Agent’s Account, in same day
funds, such Lender’s ratable portion of such Committed Borrowing in accordance
with the respective Commitments of such Lender and the other Lenders. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrower requesting such Committed Borrowing by
crediting the applicable Borrowers’ Account.

(a) Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurodollar Rate Advances if the obligation of the Lenders to
make Eurodollar Rate Advances shall then be suspended pursuant to Section 2.10
or 2.11 and (ii) the Committed Advances may not be outstanding as part of more
than ten (10) separate Committed Borrowings.

(b) Each Notice of Committed Borrowing shall be irrevocable and binding on the
Borrower that requested such Committed Borrowing. In the case of any Committed
Borrowing that the related Notice of Committed Borrowing specifies is to be
comprised of Eurodollar Rate Advances, the Borrower that requested such
Committed Borrowing shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Committed Borrowing for such
Committed Borrowing the applicable conditions set forth in Article 3, including
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund the Committed Advance to be made by such Lender as part of
such Committed Borrowing when such Committed Advance, as a result of such
failure, is not made on such date.

 

22



--------------------------------------------------------------------------------

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Committed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such portion available to the Administrative Agent on the date of such
Committed Borrowing in accordance with subsection (a) of this Section 2.02 and
the Administrative Agent may, in reliance upon such assumption, make available
to the Borrower requesting such Committed Borrowing on such date a corresponding
amount. If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and such
Borrower severally agree to repay or pay to the Administrative Agent forthwith
on demand such corresponding amount and to pay interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid or paid to the Administrative Agent, at (i) in the case of such
Borrower, the interest rate applicable at such time under Section 2.08 to
Advances comprising such Committed Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Committed Advance as part of such Borrowing for all purposes.

(d) The failure of any Lender to make the Committed Advance to be made by it as
part of any Committed Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Committed Advance on the date of such
Committed Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Committed Advance to be made by such other Lender on
the date of any Committed Borrowing.

Section 2.03. The Competitive Bid Advances. (a) Each Lender severally agrees
that any Borrower may make Competitive Bid Borrowings under this Section 2.03
from time to time on any Business Day during the period from the date hereof
until the date occurring 7 days prior to the Termination Date in the manner set
forth below; provided that, following the making of each Competitive Bid
Borrowing, the aggregate amount of the Advances then outstanding plus the then
Available Amount of all Letters of Credit shall not exceed the aggregate amount
of the Commitments of the Lenders.

(i) Any Borrower may request a Competitive Bid Borrowing under this Section 2.03
by delivering to the Administrative Agent, by telecopier, a notice of a
Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”), in
substantially the form of Exhibit B-2 hereto, specifying therein the requested
(v) date of such proposed Competitive Bid Borrowing, (w) aggregate amount of
such proposed Competitive Bid Borrowing, (x) in the case of a Competitive Bid
Borrowing consisting of LIBO Rate Advances, Interest Period, or in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Advances,

 

23



--------------------------------------------------------------------------------

maturity date for repayment of each Fixed Rate Advance to be made as part of
such Competitive Bid Borrowing (which maturity date may not be earlier than the
date occurring 7 days after the date of such Competitive Bid Borrowing or later
than the earlier of (I) 180 days after the date of such Competitive Bid
Borrowing and (II) the Termination Date), (y) interest payment date or dates
relating thereto, and (z) other terms (if any) to be applicable to such
Competitive Bid Borrowing, not later than 10:30 A.M. (New York City time) (A) at
least one Business Day prior to the date of the proposed Competitive Bid
Borrowing, if such Borrower shall specify in the Notice of Competitive Bid
Borrowing that the rates of interest to be offered by the Lenders shall be fixed
rates per annum (the Advances comprising any such Competitive Bid Borrowing
being referred to herein as “Fixed Rate Advances”) and (B) at least four
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
such Borrower shall instead specify in the Notice of Competitive Bid Borrowing
that the rates of interest to be offered by the Lenders are to be based on a
margin above or below the LIBO Rate (the Advances comprising such Competitive
Bid Borrowing being referred to herein as “LIBO Rate Advances”). Each Notice of
Competitive Bid Borrowing shall be irrevocable and binding on such Borrower. The
Administrative Agent shall in turn promptly notify each Lender of each request
for a Competitive Bid Borrowing received by it from such Borrower by sending
such Lender a copy of the related Notice of Competitive Bid Borrowing.

(ii) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Advances to the Borrower
requesting the Competitive Bid Advances as part of such proposed Competitive Bid
Borrowing at a rate or rates of interest specified by such Lender in its sole
discretion, by notifying the Administrative Agent (which shall give prompt
notice thereof to the Borrower requesting the Competitive Bid Borrowing), before
9:30 a.m. (New York City time) on the date of such proposed Competitive Bid
Borrowing, in the case of a Competitive Bid Borrowing consisting of Fixed Rate
Advances and before 10:00 a.m. (New York City time) three Business Days before
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of LIBO Rate Advances, of the minimum
amount and maximum amount of each Competitive Bid Advance which such Lender
would be willing to make as part of such proposed Competitive Bid Borrowing
(which amounts may, subject to the proviso to the first sentence of this
Section 2.03(a), exceed such Lender’s Commitment, if any), the rate or rates of
interest therefor and such Lender’s Applicable Lending Office with respect to
such Competitive Bid Advance; provided that if the Administrative Agent in its
capacity as a Lender shall, in its sole discretion, elect to make any such
offer, it shall notify the Borrower requesting such Competitive Bid Borrowing of
such offer at least 30 minutes before the time and on the date on which notice
of such election is to be given to the Administrative Agent by the other

 

24



--------------------------------------------------------------------------------

Lenders. If any Lender shall elect not to make such an offer, such Lender shall
so notify the Administrative Agent, before 10:00 a.m. (New York City time) on
the date on which notice of such election is to be given to the Administrative
Agent by the other Lenders, and such Lender shall not be obligated to, and shall
not, make any Competitive Bid Advance as part of such Competitive Bid Borrowing;
provided that the failure by any Lender to give such notice shall not cause such
Lender to be obligated to make any Competitive Bid Advance as part of such
proposed Competitive Bid Borrowing.

(iii) The Borrower requesting any particular Competitive Bid Borrowing shall, in
turn, before 10:30 a.m. (New York City time) on the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Advances and before 11:00 a.m. (New York City time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of LIBO Rate Advances, either:

(x) cancel such Competitive Bid Borrowing by giving the Administrative Agent
notice to that effect, or

(y) accept one or more of the offers made by any Lender or Lenders pursuant to
paragraph (ii) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Advance (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to such Borrower by the Administrative Agent on
behalf of such Lender for such Competitive Bid Advance pursuant to
paragraph (ii) above) to be made by each such Lender as part of such Competitive
Bid Borrowing, and reject any remaining offers made by Lenders pursuant to
paragraph (ii) above by giving the Administrative Agent notice to that effect.
The Borrower that requested such Competitive Bid Borrowing shall accept the
offers made by any Lender or Lenders to make Competitive Bid Advances in order
of the lowest to the highest rates of interest offered by such Lenders. If two
or more Lenders have offered the same interest rate, the amount to be borrowed
at such interest rate will be allocated among such Lenders in proportion to the
amount that each such Lender offered at such interest rate.

(iv) If the Borrower that requested any particular Competitive Bid Borrowing
notifies the Administrative Agent that such Competitive Bid Borrowing is
canceled pursuant to paragraph (iii)(x) above, the Administrative Agent shall
give prompt notice thereof to the Lenders and such Competitive Bid Borrowing
shall not be made.

 

25



--------------------------------------------------------------------------------

(v) If the Borrower that requested any particular Competitive Bid Borrowing
accepts one or more of the offers made by any Lender or Lenders pursuant to
paragraph (iii)(y) above, the Administrative Agent shall in turn promptly notify
(A) each Lender that has made an offer as described in paragraph (ii) above, of
the date and aggregate amount of such Competitive Bid Borrowing and whether or
not any offer or offers made by such Lender pursuant to paragraph (ii) above
have been accepted by such Borrower, (B) each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing, of the amount
of each Competitive Bid Advance to be made by such Lender as part of such
Competitive Bid Borrowing, and (C) each Lender that is to make a Competitive Bid
Advance as part of such Competitive Bid Borrowing, upon receipt, that the
Administrative Agent has received forms of documents appearing to fulfill the
applicable conditions set forth in Article 3. Each Lender that is to make a
Competitive Bid Advance as part of such Competitive Bid Borrowing shall, before
12:00 noon (New York City time) on the date of such Competitive Bid Borrowing
specified in the notice received from the Administrative Agent pursuant to
clause (A) of the preceding sentence or any later time when such Lender shall
have received notice from the Administrative Agent pursuant to clause (C) of the
preceding sentence, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
same day funds, such Lender’s portion of such Competitive Bid Borrowing. Upon
fulfillment of the applicable conditions set forth in Article 3 and after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds available to the Borrower that requested such Borrowing at the
Administrative Agent’s address referred to in Section 8.02. Promptly after each
Competitive Bid Borrowing the Administrative Agent will notify each Lender of
the amount of the Competitive Bid Borrowing.

(vi) If the Borrower that requested any particular Competitive Bid Borrowing
notifies the Administrative Agent that it accepts one or more of the offers made
by any Lender or Lenders pursuant to paragraph (iii)(y) above, such notice of
acceptance shall be irrevocable and binding on such Borrower. Such Borrower
shall indemnify each Lender against any loss, cost or expense incurred by such
Lender as a result of any failure to fulfill on or before the date specified in
the related Notice of Competitive Bid Borrowing for such Competitive Bid
Borrowing the applicable conditions set forth in Article 3, including any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Competitive Bid Advance to be made by such Lender as part of
such Competitive Bid Borrowing when such Competitive Bid Advance, as a result of
such failure, is not made on such date.

 

26



--------------------------------------------------------------------------------

(b) Each Competitive Bid Borrowing shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and,
following the making of each Competitive Bid Borrowing, the Borrowers shall be
in compliance with the limitations set forth in the proviso to the first
sentence of subsection (a) above.

(c) Within the limits and on the conditions set forth in this Section 2.03, any
Borrower may from time to time borrow under this Section 2.03, repay or prepay
pursuant to subsection (d) below, and reborrow under this Section 2.03, provided
that a Competitive Bid Borrowing shall not be made within three Business Days of
the date of any other Competitive Bid Borrowing.

(d) The Borrower to which any particular Competitive Bid Borrowing is made shall
repay the then unpaid principal amount of each Competitive Bid Advance to the
Administrative Agent for the account of each Lender that has made such
Competitive Bid Advance, on the maturity date of such Competitive Bid Advance
(such maturity date being that specified by such Borrower as the last day of the
Interest Period or the maturity date of such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above). No Borrower shall have any right to prepay any
principal amount of any Competitive Bid Advance unless, and then only on the
terms, specified by such Borrower for such Competitive Bid Advance in the
related Notice of Competitive Bid Borrowing delivered pursuant to
subsection (a)(i) above.

(e) The Borrower to which any particular Competitive Bid Borrowing is made shall
pay interest on the unpaid principal amount of each Competitive Bid Advance from
the date of such Competitive Bid Advance to the date the principal amount of
such Competitive Bid Advance is repaid in full, at the rate of interest for such
Competitive Bid Advance specified by the Lender making such Competitive Bid
Advance in its notice with respect thereto delivered pursuant to
subsection (a)(ii) above, payable on the interest payment date or dates
specified by such Borrower for such Competitive Bid Advance in the related
Notice of Competitive Bid Borrowing delivered pursuant to subsection (a)(i)
above. Upon the occurrence and during the continuance of an Event of Default
under Section 6.01(a) or 6.01(g) or at the request of the Required Lenders
during the existence of any other Event of Default, such Borrower shall pay
interest on the amount of unpaid principal of and interest on each Competitive
Bid Advance owing to a Lender, payable in arrears on the date or dates interest
is payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum otherwise required to be paid on such Competitive Bid
Advance.

Section 2.04. Issuance and Renewals and Drawings, Participations and
Reimbursement with Respect to Letters of Credit. (a) Request for Issuance. A
Borrower may from time to time request, upon at least three Letter of Credit
Business Days’ written notice (given not later than 11:00 a.m. New York City
time on the last day permitted therefor), the applicable Issuing Bank to issue
or renew (other than any automatic renewal thereof) a Letter of Credit by:

 

27



--------------------------------------------------------------------------------

(i) delivering to such Issuing Bank and the Administrative Agent a written
request to such effect, specifying the date on which such Letter of Credit is to
be issued (which shall be a Letter of Credit Business Day), the expiration date
thereof, the Available Amount thereof, the name and address of the beneficiary
thereof and the form thereof, and

(ii) in the case of the issuance of a Letter of Credit, delivering to such
Issuing Bank a completed agreement and application with respect to such Letter
of Credit as such Issuing Bank may specify for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”), together with such
other certificates, documents and other papers as are specified in such Letter
of Credit Agreement.

The Administrative Agent shall, promptly upon receiving such notice, notify the
Lenders of such proposed Letter of Credit (which notice shall specify the
Available Amount and term of such proposed Letter of Credit) or such proposed
renewal of a Letter of Credit (which notice shall specify the term of such
renewal), and shall determine, as of 11:00 a.m. (New York City time) on the
Business Day immediately preceding such proposed issuance, whether such proposed
Letter of Credit complies with the limitations set forth in Section 2.01 hereof.
If such limitations set forth in Section 2.01 are not satisfied or if the
Required Lenders have given notice to the Administrative Agent to cease issuing
or renewing Letters of Credit as contemplated by this Agreement, the
Administrative Agent shall immediately notify the applicable Issuing Bank (in
writing or by telephone immediately confirmed in writing) that such Issuing Bank
is not authorized to issue or renew, as the case may be, such Letter of Credit.
If an Issuing Bank issues or renews a Letter of Credit, it shall deliver the
original of such Letter of Credit to the beneficiary thereof or as the Account
Party shall otherwise direct, and shall promptly notify the Administrative Agent
thereof and furnish a copy thereof to the Administrative Agent.

(b) Request for Extension or Increase. An Account Party may from time to time
request the applicable Issuing Bank to extend the expiration date of an
outstanding Letter of Credit or increase (or, with the consent of the
beneficiary, decrease) the Available Amount of or the amount available to be
drawn on such Letter of Credit. Such extension or increase shall for all
purposes hereunder be treated as though such Account Party had requested
issuance of a replacement Letter of Credit (except only that such Issuing Bank
may, if it elects, issue a notice of extension or increase in lieu of issuing a
new Letter of Credit in substitution for the outstanding Letter of Credit).

(c) Limitations on Issuance, Extension, Renewal and Amendment. As between an
Issuing Bank, on the one hand, and the Agents and the Lenders, on the other
hand, such Issuing Bank shall be justified and fully protected in issuing or
renewing a proposed Letter of Credit unless it shall have received notice from
the Administrative Agent as provided in Section 2.04(a) hereof that it is not
authorized to do so (and, in the case of automatic renewals, ten days shall have
passed following the date of such Issuing Bank’s receipt of such notice),

 

28



--------------------------------------------------------------------------------

notwithstanding any subsequent notices to such Issuing Bank, any knowledge of a
Default, any knowledge of failure of any condition specified in Article 3 hereof
to be satisfied, any other knowledge of such Issuing Bank, or any other event,
condition or circumstance whatsoever. An Issuing Bank may amend, modify or
supplement Letters of Credit or Letter of Credit Agreements, or waive compliance
with any condition of issuance, renewal or payment, without the consent of, and
without liability to, any Agent or any Lender, provided that any such amendment,
modification or supplement that extends the expiration date or increases the
Available Amount of or the amount available to be drawn on an outstanding Letter
of Credit shall be subject to Section 2.01.

(d) Letter of Credit Participating Interests. Concurrently with the issuance of
each Letter of Credit, the applicable Issuing Bank automatically shall be
deemed, irrevocably and unconditionally, to have sold, assigned, transferred and
conveyed to each other Lender, and each other Lender automatically shall be
deemed, irrevocably and unconditionally, severally to have purchased, acquired,
accepted and assumed from such Issuing Bank, without recourse to, or
representation or warranty by, such Issuing Bank, an undivided interest, in a
proportion equal to such Lender’s Pro Rata Share, in all of such Issuing Bank’s
rights and obligations in, to or under such Letter of Credit, the related Letter
of Credit Agreement, all reimbursement obligations with respect to such Letter
of Credit, and all collateral, guarantees and other rights from time to time
directly or indirectly securing the foregoing (such interest of each Lender
being referred to herein as a “Letter of Credit Participating Interest”, it
being understood that the Letter of Credit Participating Interest of an Issuing
Bank is the interest not otherwise attributable to the Letter of Credit
Participating Interests of the other Lenders). Each Lender irrevocably and
unconditionally agrees to the immediately preceding sentence, such agreement
being herein referred to as such Bank’s “Letter of Credit Participating Interest
Commitment”. Amounts, other than Letter of Credit Advances made by a Lender
other than the applicable Issuing Bank and other than Letter of Credit
commissions under Section 2.09(d)(i), payable from time to time under or in
connection with a Letter of Credit or Letter of Credit Agreement shall be for
the sole account of the applicable Issuing Bank. On the date that any Assignee
becomes a party to this Agreement in accordance with Section 9.07 hereof, Letter
of Credit Participating Interests in all outstanding Letters of Credit held by
the Lender from which such Assignee acquired its interest hereunder shall be
proportionately reallocated between such Assignee and such assignor Lender (and,
to the extent such assignor Lender is an Issuing Bank, the Assignee shall be
deemed to have acquired a Letter of Credit Participating Interest from such
Issuing Bank to such extent). Notwithstanding any other provision hereof, each
Lender hereby agrees that its obligation to participate in each Letter of
Credit, its obligation to make the payments specified in Section 2.04(e), and
the right of the applicable Issuing Bank to receive such payments in the manner
specified therein, are each absolute, irrevocable and unconditional and shall
not be affected by any event, condition or circumstance whatever. The failure of
any Lender to make any such payment shall not relieve any other Lender of its
funding obligation hereunder on the date due, but no Lender shall be responsible
for the failure of any other Lender to meet its funding obligations hereunder.

 

29



--------------------------------------------------------------------------------

(e) Payment by Lenders on Account of Unreimbursed Draws. If an Issuing Bank
makes a payment under any Letter of Credit and is not reimbursed in full
therefor on such payment date in accordance with Section 2.05(b), such Issuing
Bank may notify the Administrative Agent thereof (which notice may be by
telephone), and the Administrative Agent shall forthwith notify each Lender
(which notice may be by telephone promptly confirmed in writing) thereof. No
later than the Administrative Agent’s close of business on the date such notice
is given (if notice is given by 2:00 p.m. New York City time) or 10:00 a.m. New
York City time the following day (if notice is given after 2:00 p.m. New York
City time or in the case of any Lender whose Applicable Lending Office is
located in Europe), each Lender will pay to the Administrative Agent, for the
account of the applicable Issuing Bank, in immediately available funds, an
amount equal to such Lender’s Pro Rata Share of the unreimbursed portion of such
payment by such Issuing Bank. Amounts received by the Administrative Agent for
the account of an Issuing Bank shall be forthwith transferred, in immediately
available funds, to such Issuing Bank. If and to the extent that any Lender
fails to make such payment to the Administrative Agent for the account of the
applicable Issuing Bank on such date, such Lender shall pay such amount on
demand, together with interest, for such Issuing Bank’s own account, for each
day from and including the date of such Issuing Bank’s payment to but not
including the date of repayment to such Issuing Bank (before and after judgment)
at a rate per annum for each day (i) from and including the date of such payment
by such Issuing Bank to and including the second Business Day thereafter equal
to the Federal Funds Rate and (ii) thereafter equal to the Base Rate.

(f) Letter of Credit Advances. The term “Letter of Credit Advance” is used in
this Agreement in accordance with the meanings set forth in this paragraph
2.04(f). The making of any payment by an Issuing Bank under a Letter of Credit
is sometimes referred to herein as the making of a Letter of Credit Advance by
such Issuing Bank in the amount of such payment. The making of any payment by a
Lender for the account of an Issuing Bank under Section 2.04(e) on account of an
unreimbursed drawing on a Letter of Credit is sometimes referred to herein as
the making of a Letter of Credit Advance to the applicable Borrower by such
Lender. The making of such a Letter of Credit Advance by a Lender with respect
to an unreimbursed drawing on a Letter of Credit shall reduce, by a like amount,
the outstanding Letter of Credit Advance of the Issuing Bank with respect to
such unreimbursed drawing.

(g) Letter of Credit Reports. Each Issuing Bank will furnish to the
Administrative Agent prompt written notice of each issuance of a Letter of
Credit by such Issuing Bank (including the Available Amount and expiration date
thereof), amendment to any such Letter of Credit, cancellation of any such
Letter of Credit and payment on any such Letter of Credit. The Administrative
Agent will furnish (A) to each Lender prior to the tenth Business Day of each
month a written report summarizing issuance and expiration dates of Letters of
Credit

 

30



--------------------------------------------------------------------------------

issued during the preceding month and payments and reductions in Available
Amount during such month on all Letters of Credit and (B) to each Lender prior
to the tenth Business Day of each calendar quarter a written report setting
forth the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit.

Section 2.05. Repayment of Advances. (a) Committed Advances. Each Borrower shall
repay to the Administrative Agent for the ratable account of the Lenders on the
Termination Date the aggregate outstanding principal amount of the Committed
Advances then outstanding.

(b) Account Party’s Reimbursement Obligation. (i) Each Account Party hereby
agrees to reimburse the applicable Issuing Bank (by making payment to the
Administrative Agent for the account of such Issuing Bank in accordance with
Section 2.12) in the amount of each payment made by such Issuing Bank under any
Letter of Credit issued for such Account Party’s account, such reimbursement to
be made on the date such payment under such Letter of Credit is made by such
Issuing Bank (but not earlier than the date which is one Business Day after
notice of such payment under such Letter of Credit or of the drawing giving rise
to such payment under such Letter of Credit is given to such Account Party).
Such reimbursement obligation shall be payable without further notice, protest
or demand, all of which are hereby waived, and an action therefor shall
immediately accrue. To the extent such payment by such Account Party is not
timely made, such Account Party hereby agrees to pay to the Administrative
Agent, for the respective accounts of the applicable Issuing Bank and the
Lenders which have funded their respective shares of such amount remaining
unpaid by such Account Party, on demand, interest thereon at the rate then
applicable to Base Rate Advances under . Each Letter of Credit Advance shall be
a Base Rate Advance.

(i) The obligation of each Account Party to reimburse the applicable Issuing
Bank for any payment made by such Issuing Bank under any Letter of Credit, and
the obligation of each Lender under Section 2.04(e) with respect thereto, shall
be unconditional and irrevocable, and shall be paid strictly in accordance with
the terms of this Agreement, the applicable Letter of Credit Agreement and any
other applicable agreement or instrument under all circumstances, including the
following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of any Borrower or any other Person in respect
of any L/C Related Document or any other amendment or waiver of or any consent
to departure from all or any of the L/C Related Documents;

 

31



--------------------------------------------------------------------------------

(C) the existence of any claim, set-off, defense or other right that any
Borrower or any other Person may have at any time against any beneficiary or any
transferee of a Letter of Credit (or any Persons for which any such beneficiary
or any such transferee may be acting), any Issuing Bank or any other Person,
whether in connection with the transactions contemplated by the L/C Related
Documents or any unrelated transaction;

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(F) any exchange, release or non-perfection of any collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the obligations of any Borrower or any other Person
in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or a
guarantor.

(c) Rescission. If any amount received by an Issuing Bank on account of any
Letter of Credit Advance shall be avoided, rescinded or otherwise returned or
paid over by such Issuing Bank for any reason at any time, whether before or
after the termination of this Agreement (or such Issuing Bank believes in good
faith that such avoidance, rescission, return or payment is required, whether or
not such matter has been adjudicated), each Lender will (except to the extent a
corresponding amount received by such Lender on account of its Letter of Credit
Advance relating to the same payment on a Letter of Credit has been avoided,
rescinded or otherwise returned or paid over by such Lender), promptly upon
notice from the Administrative Agent or such Issuing Bank, pay over to the
Administrative Agent for the account of such Issuing Bank its Pro Rata Share of
such amount, together with its Pro Rata Share of any interest or penalties
payable with respect thereto.

Section 2.06. Termination or Reduction of the Commitments. The Parent may, upon
at least three Business Days’ notice to the Administrative Agent, terminate in
whole or reduce in part the unused portion of the Commitments; provided,
however, that each partial reduction (i) shall be in an aggregate amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and

 

32



--------------------------------------------------------------------------------

(ii) shall be made ratably among the Lenders in accordance with their
Commitments.

Section 2.07. Prepayments. Each Borrower may, upon notice given not later than
11:00 a.m. (New York City Time) on the Business Day on which such prepayment is
to be made, in the case of Base Rate Advances, or on the third Business Day
prior to the date on which such prepayment is to be made, in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given such Borrower shall, prepay the outstanding aggregate principal
amount of the Committed Advances comprising part of the same Committed Borrowing
in whole or ratably in part, together with accrued interest to the date of such
prepayment on the aggregate principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof (except that
prepayment of any Letter of Credit Advance may be made in any amount so long as
such Letter of Credit Advance is paid in full or, after giving effect to such
prepayment, the aggregate principal amount of all Letter of Credit Advances is
an integral multiple of $1,000,000) and (y) if any prepayment of a Eurodollar
Rate Advance is made on a date other than the last day of an Interest Period for
such Committed Advance, such Borrower shall also pay any amounts owing pursuant
to Section 9.04(c). All prepayments in respect of Eurodollar Rate Advances shall
be made together with accrued interest to the date of such prepayment on the
principal amount prepaid.

Section 2.08. Interest. (a) Scheduled Interest. Each Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the Base Rate in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the Termination Date.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

 

33



--------------------------------------------------------------------------------

(iii) Regulation D Compensation. Each Lender that is subject to reserve
requirements of the Board of Governors of the Federal Reserve System (or any
successor) may require the applicable Borrower to pay, contemporaneously with
each payment of interest on Eurodollar Rate Advances, additional interest on the
related Eurodollar Rate Advances of such Lender at the rate per annum equal to
the excess of (i)(A) the applicable Eurodollar Rate, divided by (B) one minus
the Eurodollar Rate Reserve Requirement over (ii) the rate specified in clause
(i)(A). Any Lender wishing to require payment of such additional interest shall
so notify such Borrower directly, in which case such additional interest on the
Eurodollar Rate Advances of such Lender shall be payable to such Lender at the
place indicated in such notice with respect to each Interest Period commencing
after the giving of such notice.

(b) Default Interest. Upon the occurrence and during the existence of an Event
of Default under Section 6.01(a) or 6.01(g) or at the request of the Required
Lenders during the existence of any other Event of Default, each Borrower shall
pay interest on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above and at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable under the Loan Documents that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid, in the case of interest, on the Type of Advance
on which such interest has accrued pursuant to clause (a)(i) or (a)(ii) above
and, in all other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.01(a), a notice of Conversion pursuant
to Section 2.10 or a notice of selection of an Interest Period pursuant to the
terms of the definition of “Interest Period”, the Administrative Agent shall
give notice to the Borrowers and each Lender of the applicable Interest Period
and the applicable interest rate determined by the Administrative Agent for
purposes of clause (a)(i) or (a)(ii) above.

Section 2.09. Fees. (a) Facility Fee. The Borrowers jointly and severally agree
to pay to the Administrative Agent for the account of the Lenders a facility
fee, from the Effective Date until the Termination Date, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing on December 31, 2007, and on the Termination Date, at the rate of the
Applicable Facility Fee Percentage on the average daily Commitment of each
Lender during such quarter (whether used or unused); provided, however, that no
facility fee shall accrue on the Unused Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender.

 

34



--------------------------------------------------------------------------------

(b) Agents’ Fees. Each Borrower agrees that it shall pay to each Agent for its
own account such fees as may from time to time be agreed between such Borrower
and such Agent.

(c) Letter of Credit Fees, Etc. (i) The Borrowers jointly and severally agree to
pay to the Administrative Agent for the account of each Lender a commission,
payable in arrears quarterly on the last day of each calendar quarter commencing
June 30, 2004, and on the earliest to occur of the full drawing, expiration,
termination or cancellation of any Letter of Credit and on the Termination Date,
on such Lender’s Pro Rata Share of the average daily aggregate Available Amount
during such quarter of all Letters of Credit issued for the account of such
Borrower outstanding from time to time at the rate equal to the then Applicable
Margin.

(ii) Each Borrower agrees that it shall pay to the applicable Issuing Bank, for
its own account, such commissions, issuance fees, fronting fees, transfer fees
and other fees and charges in connection with the issuance or administration of
each Letter of Credit issued for the account of such Borrower as such Borrower
and such Issuing Bank shall agree in a side letter.

Section 2.10. Conversion of Advances. (a) Optional. Each Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than
11:00 a.m. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Section 2.11, Convert
all or any portion of the Committed Advances of one Type comprising the same
Committed Borrowing into Committed Advances of the other Type; provided,
however, that any Conversion of Base Rate Advances into Eurodollar Rate Advances
shall be in an amount not less than the minimum amount specified in Section 2.01
for a Committed Borrowing, no Conversion of any Committed Advances shall result
in more separate Committed Borrowings than permitted under Section 2.02(b) and
each Conversion of Committed Advances comprising part of the same Committed
Borrowing shall be made ratably among the Lenders in accordance with their
respective Commitments. Each such notice of Conversion shall, within the
restrictions specified above, specify. (i) the date of such Conversion, (ii) the
Committed Advances to be Converted and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for such
Committed Advances. Each notice of Conversion shall be irrevocable and binding
on such Borrower.

(b) Mandatory. (i) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Committed Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $10,000,000, such Committed
Advances shall automatically Convert into Base Rate Advances at the end of the
applicable Interest Period.

(ii) If the Borrowers shall fail to select the duration of any Interest Period
for any Eurodollar Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the

 

35



--------------------------------------------------------------------------------

Administrative Agent will forthwith so notify the Borrowers and the Lenders,
whereupon each such Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

(iii) Upon the occurrence and during the existence of an Event of Default under
Section 6.01(a) or 6.01(g) or at the request of the Required Lenders during the
existence of any other Event of Default, (x) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance and (y) the obligation of the Lenders to make,
or to Convert Advances into, Eurodollar Rate Advances shall be suspended.

Section 2.11. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of, in each case after the date
hereof, any law or regulation or (ii) the compliance with any guideline or
request issued after the date hereof from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to any Lender of agreeing to make or of making, funding or
maintaining Eurodollar Rate Advances or LIBO Rate Advances or of agreeing to
issue or of issuing or maintaining or participating in Letters of Credit
(excluding, for purposes of this Section 2.11, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.13 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Borrowers agree to pay, from time
to time, within ten days after demand by such Lender (with a copy of such demand
to the Administrative Agent), which demand shall include a statement of the
basis for such demand and a calculation in reasonable detail of the amount
demanded, to the Administrative Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost.
A certificate as to the amount of such increased cost, submitted to the
Borrowers by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation, in each case after the date hereof, or
(ii) the compliance with any guideline or request issued after the date hereof
from any central bank or other governmental authority (whether or not having the
force of law), there shall be any increase in the amount of capital required or
expected to be maintained by any Lender or any corporation controlling such
Lender as a result of or based upon the existence of such Lender’s commitment to
lend hereunder and other commitments of such type, then, within ten days after
demand by such Lender or such corporation (with a copy of such demand to the
Administrative Agent), which demand shall include a statement of the basis for
such demand and a calculation in reasonable detail of the amount demanded, the
Borrowers jointly and severally agree to pay to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender in the light of such
circumstances,

 

36



--------------------------------------------------------------------------------

to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder or to the issuance or maintenance of
or participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrowers by such Lender shall be conclusive and binding for
all purposes, absent manifest error.

(c) If, prior to the first day of any Interest Period with respect to any
Eurodollar Rate Advances, the Required Lenders notify the Administrative Agent
that the Eurodollar Rate for such Interest Period for such Committed Advances
will not adequately reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Rate Advances for such Interest Period, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance will (i) in the case of requested
new Eurodollar Rate Advances, be made as or remain Base Rate Advances or as a
Eurodollar Rate Advance with a different Interest Period as to which the
Required Lenders have not given such a notice and (ii) in the case of existing
Eurodollar Rate Advances, automatically, on the last day of the then existing
Interest Period therefor, Convert into Base Rate Advances or be continued as a
Eurodollar Rate Advance with a different Interest Period as to which the
Required Lenders have not given such notice.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation, in each
case after the date hereof, shall make it unlawful, or any central bank or other
governmental authority shall assert that it is unlawful, for any Lender or its
Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or LIBO Rate Advances or to continue to fund or
maintain Eurodollar Rate Advances or LIBO Rate Advances hereunder, then, on
notice thereof and demand therefor by such Lender to the Borrowers through the
Administrative Agent, (i) each Eurodollar Rate Advance or LIBO Rate Advance, as
the case may be, of such Lender will automatically, upon such demand, Convert
into a Base Rate Advance or an Advance that bears interest at the rate set forth
in Section 2.08(a)(i), as the case may be, and (ii) the obligation of such
Lender to make Eurodollar Rate Advances or LIBO Rate Advances or to Convert
Committed Advances into Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers that such Lender has determined
that the circumstances causing such suspension no longer exist (it being
understood that such Lender shall make and maintain Base Rate Advances in the
amount that would otherwise be made and maintained by such Lender as Eurodollar
Advances absent the circumstances described above).

(e) Each Lender shall promptly notify the Borrowers and the Administrative Agent
of any event of which it has actual knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s good
faith judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Borrowers to pay any amount pursuant to subsection
(a) or (b) above or pursuant to Section 2.13 or (ii) the occurrence of

 

37



--------------------------------------------------------------------------------

any circumstances of the nature described in subsection (c) or (d) above (and,
if any Lender has given notice of any event described in clause (i) or
(ii) above and thereafter such event ceases to exist, such Lender shall promptly
so notify the Borrowers and the Administrative Agent). Without limiting the
foregoing, each Lender will designate a different Applicable Lending Office if
such designation will avoid (or reduce the cost to the Borrowers of) any event
described in clause (i) or (ii) of the preceding sentence and such designation
will not, in such Lender’s good faith judgment, be otherwise disadvantageous to
such Lender.

(f) Notwithstanding the provisions of subsections (a) and (b) above or
Section 2.13 (and without limiting subsection (e) above), if any Lender fails to
notify the Borrowers of any event or circumstance that will entitle such Lender
to compensation pursuant subsection (a) or (b) above or Section 2.13 within 120
days after such Lender obtains actual knowledge of such event or circumstance,
then such Lender shall not be entitled to compensation, from the Borrowers for
any amount arising prior to the date which is 120 days before the date on which
such Lender notifies the Borrowers of such event or circumstance.

Section 2.12. Payments and Computations. (a) The applicable Borrower shall make
each payment hereunder and under the applicable Notes, irrespective of any right
of counterclaim or set-off (except as otherwise provided in Section 2.16), not
later than 12:00 noon (New York City time) on the day when due in U.S. dollars
to the Administrative Agent at the Administrative Agent’s Account in same day
funds, with payments being received by the Administrative Agent after such time
being deemed to have been received on the next succeeding Business Day. The
Administrative Agent will promptly thereafter cause like funds to be distributed
(i) if such payment by such Borrower is in respect of principal, interest,
facility fees or any other amount then payable hereunder and under the Notes to
more than one Lender, to such Lenders for the account of their respective
Applicable Lending Offices ratably in accordance with the amounts of such
respective amount then payable to such Lenders and (ii) if such payment by such
Borrower is in respect of any amount then payable hereunder to one Lender, to
such Lender for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.

(b) Each Borrower hereby authorizes each Lender, if an Event of Default under
Section 6.01(a) has occurred and is continuing, to charge from time to time
against any or all of such Borrower’s accounts with such Lender any amount owing
under this Agreement that resulted in such Event of Default.

(c) All computations of interest on Base Rate Advances (and any other amount
payable by reference to the Base Rate) when the Base Rate is determined by
reference to JPMCB’s prime rate shall be made by the Administrative Agent on the
basis of a year of 365 or, if applicable, 366 days; all other computations of
interest, fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days. All such computations
shall be made for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest, fees or
commissions

 

38



--------------------------------------------------------------------------------

are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fee, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances or LIBO Rate Advances to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from any Borrower
required to make any payment prior to the date on which any payment is due to
any Lender hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate.

Section 2.13. Taxes. (a) Any and all payments by any Loan Party hereunder or
under the Notes shall be made, in accordance with Section 2.12, free and clear
of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and each Agent, taxes that are
imposed on its overall net income and any branch profits taxes by the United
States and taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) and any branch profits taxes by the state or foreign
jurisdiction under the laws of which such Lender or such Agent, as the case may
be, is organized or any political subdivision thereof and, in the case of each
Lender, taxes that are imposed on its overall net income (and franchise taxes
imposed in lieu thereof) and any branch profits taxes by the state or foreign
jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being herein referred to as “Taxes”). If any Loan Party shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender or any Agent, (i) the sum payable by
such Loan Party shall be increased as may be necessary so that after such Loan
Party and the Administrative Agent have made all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such

 

39



--------------------------------------------------------------------------------

Lender or such Agent, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Loan Party shall
make all such deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property or similar taxes, charges or levies that arise
from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, performance under, or otherwise with respect to,
this Agreement or the Notes (herein referred to as “Other Taxes”).

(c) Each Loan Party shall indemnify each Lender and each Agent for and hold them
harmless against the full amount of Taxes and Other Taxes, and for the full
amount of taxes of any kind imposed by any jurisdiction on amounts payable under
this Section 2.13, imposed on or paid by such Lender or such Agent (as the case
may be) and any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto. This indemnification
payment shall be made within 30 days from the date such Lender or such Agent (as
the case may be) makes written demand therefor.

(d) Within 30 days after the date of any payment of Taxes, each Loan Party shall
furnish to the Administrative Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment. In the
case of any payment hereunder or under the Notes by or on behalf of a Loan Party
through an account or branch outside the United States or by or on behalf of a
Loan Party by a payor that is not a United States person, if such Loan Party
determines that no Taxes are payable in respect thereof, such Loan Party shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Taxes. For purposes of subsections (d)
and (e) of this Section 2.13, the terms “United States” and “United States
person” shall have the meanings specified in Section 7701(a)(9) and 7701(a)(10)
of the Internal Revenue Code, respectively.

(e) Each Lender organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender, as the case may be, and on
the date on which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as requested in writing by the Parent (but only so long
thereafter as such Lender remains lawfully able to do so), provide each of the
Administrative Agent and the Parent with two original Internal Revenue Service
forms W-8BEN or W-8ECI or (in the case of a Lender that has certified in writing
to the Administrative Agent that it is not a “bank” as defined in
Section 881(c)(3)(A) of the Internal Revenue Code) form W-8 (and, if such Lender
delivers a form W-8, a certificate representing that such Lender is not a “bank”
for purposes of Section 881(c)(3)(A) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the

 

40



--------------------------------------------------------------------------------

Parent and is not a controlled foreign corporation related to the Parent (within
the meaning of Section 864(d)(4) of the Internal Revenue Code)), as appropriate,
or any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes or, in the case of a Lender providing a form W-8, certifying that such
Lender is a foreign corporation, partnership, estate or trust. If the forms
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender becomes a party to this Agreement, the Lender
assignor was entitled to payments under subsection (a) of this Section 2.13 in
respect of United States withholding tax with respect to interest paid at such
date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includible in Taxes) United States withholding tax, if any, applicable with
respect to the Lender assignee on such date. If any form or document referred to
in this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof by Internal Revenue Service form W-8BEN,W-8ECI or W-8 (and the
related certificate described above), that the Lender reasonably considers to be
confidential, the Lender shall give notice thereof to the Parent and shall not
be obligated to include in such form or document such confidential information.

(f) For any period with respect to which a Lender which may lawfully do so has
failed to provide the Parent with the appropriate form described in
subsection (e) above (other than if such failure is due to a change in law
occurring after the date on which a form originally was required to be provided
or if such form otherwise is not required under subsection (e) above), such
Lender shall not be entitled to indemnification under subsection (a) or (c) of
this Section 2.13 with respect to Taxes imposed by the United States by reason
of such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver a form required hereunder, the Parent shall
take such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.

(g) Each Lender represents and warrants to the Borrowers that, as of the date
such Lender becomes a party to this Agreement, such Lender is entitled to
receive payments hereunder from the Borrowers without deduction or withholding
for or on account of any Taxes.

(h) If a Lender or the Administrative Agent shall become aware that it is
entitled to claim a refund from a governmental authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Borrowers, or with
respect to which the Borrowers have paid additional amounts, pursuant to this
Section 2.13, it shall promptly notify the Borrowers of the availability of such
refund

 

41



--------------------------------------------------------------------------------

claim and shall, within 30 days after receipt of a request by the Borrowers,
make a claim to such governmental authority for such refund at the Borrowers’
expense, if obtaining such refund would not, in the good faith judgment of the
Lender or Administrative Agent entitled to such refund, be materially
disadvantageous to such Lender or the Administrative Agent; provided that
nothing in this Section 2.13(h) shall be construed to require any Lender or the
Administrative Agent to institute any administrative proceeding (other than the
filing of a claim for any such refund) or judicial proceeding to obtain any such
refund. If a Lender or the Administrative Agent determines, in its sole
discretion, that it has received a refund in respect of any Taxes or Other Taxes
as to which it has been indemnified by the Borrowers or with respect to which
the Borrowers have paid additional amounts pursuant to this Section 2.13, it
shall within 60 days from the date of such receipt pay over such refund to the
Borrowers (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrowers under this Section 2.13 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Lender or the Administrative Agent and without interest (other than
interest paid by the relevant governmental authority with respect to such
refund); provided, however, that the Borrowers, upon request of such Lender or
the Administrative Agent, agree to repay the amount paid over to the Borrowers
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such refund to such governmental authority. Nothing in this Section 2.13(h)
shall be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers or any other Person.

(i) Any Lender or the Administrative Agent claiming any indemnity payment or
additional amounts payable pursuant to this Section 2.13 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested by the Parent or to change the
jurisdiction of its Applicable Lending Office if the making of such a filing or
change would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue and would not, in the
determination of such Lender or the Administrative Agent, as the case may be, be
otherwise disadvantageous to such Lender or the Administrative Agent.

Section 2.14. Sharing of Payments, Etc. If any Lender shall obtain at any time
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, other than as a result of an assignment pursuant to
Section 9.07) (a) on account of obligations due and payable to such Lender
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such obligations due and
payable to such Lender at such time to (ii) the aggregate amount of the
obligations due and payable to all Lenders hereunder and under the Notes at such
time) of payments on account of the obligations due and payable to all Lenders
hereunder and under the Notes at such time obtained by all the Lenders at such
time or (b)

 

42



--------------------------------------------------------------------------------

on account of obligations owing (but not due and payable) to such Lender
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such obligations owing to such
Lender at such time to (ii) the aggregate amount of the obligations owing (but
not due and payable) to all Lenders hereunder and under the Notes at such time)
of payments on account of the obligations owing (but not due and payable) to all
Lenders hereunder and under the Notes at such time obtained by all of the
Lenders at such time, such Lender shall forthwith purchase from the other
Lenders such interests or participating interests in the obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each other
Lender shall be rescinded and such other Lender shall repay to the purchasing
Lender the purchase price to the extent of such Lender’s ratable share
(according to the proportion of (i) the purchase price paid to such Lender to
(ii) the aggregate purchase price paid to all Lenders) of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such other Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. Each Borrower agrees that any Lender so purchasing an interest or
participating interest from another Lender pursuant to this Section 2.14 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such interest or participating
interest, as the case may be, as fully as if such Lender were the direct
creditor of such Borrower in the amount of such interest or participating
interest, as the case may be.

Section 2.15. Use of Proceeds. The proceeds of the Advances shall be available
(and each Borrower agrees that it shall use such proceeds) to provide working
capital, and for other general corporate purposes of the Borrowers and their
respective Subsidiaries.

Section 2.16. Defaulting Lenders. (a) In the event that, at any one time, (i)
any Lender shall be a Defaulting Lender, (ii) such Defaulting Lender shall owe a
Defaulted Advance to any Borrower and (iii) such Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then such Borrower may, to the fullest extent
permitted by applicable law, set off and otherwise apply the obligation of such
Borrower to make such payment to or for the account of such Defaulting Lender
against the obligation of such Defaulting Lender to make such Defaulted Advance.
In the event that, on any date, any Borrower shall so set off and otherwise
apply its obligation to make any such payment against the obligation of such
Defaulting Lender to make any such Defaulted Advance on or prior to such date,
the amount so set off and otherwise applied by such Borrower shall constitute
for all purposes of this Agreement and the other Loan Documents an Advance by
such Defaulting Lender made on the date of such setoff. Such

 

43



--------------------------------------------------------------------------------

Committed Advance shall be considered, for all purposes of this Agreement, to
comprise part of the Committed Borrowing in connection with which such Defaulted
Advance was originally required to have been made pursuant to Section 2.01, even
if the other Committed Advances comprising such Borrowing shall be Eurodollar
Rate Advances on the date such Committed Advance is deemed to be made pursuant
to this subsection (a). Each Borrower shall notify the Administrative Agent at
any time such Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by such Borrower to or for the account of such Defaulting
Lender which is paid by such Borrower, after giving effect to the amount set off
and otherwise applied by such Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.16.

(b) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to any Agent or
any of the other Lenders and (iii) any Borrower shall make any payment hereunder
or under any other Loan Document to the Administrative Agent for the account of
such Defaulting Lender, then the Administrative Agent may, on its behalf or on
behalf of such other Agents or such other Lenders and to the fullest extent
permitted by applicable law, apply at such time the amount so paid by such
Borrower to or for the account of such Defaulting Lender to the payment of each
such Defaulted Amount to the extent required to pay such Defaulted Amount. In
the event that the Administrative Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Administrative Agent shall constitute for all purposes of this Agreement and the
other Loan Documents payment, to such extent, of such Defaulted Amount on such
date. Any such amount so applied by the Administrative Agent shall be retained
by the Administrative Agent or distributed by the Administrative Agent to such
other Agents or such other Lenders, ratably in accordance with the respective
portions of such Defaulted Amounts payable at such time to the Administrative
Agent, such other Agents and such other Lenders and, if the amount of such
payment made by such Borrower shall at such time be insufficient to pay all
Defaulted Amounts owing at such time to the Administrative Agent, such other
Agents and such other Lenders, in the following order of priority:

(i) first, to the Agents for any Defaulted Amounts then owing to the Agents,
ratably in accordance with such respective Defaulted Amounts then owing to the
Agents;

(ii) second, to each Issuing Bank for any amount then due and payable to it, in
its capacity as such, by such Defaulting Lender, ratably in accordance with such
amounts then due and payable to the Issuing Banks; and

 

44



--------------------------------------------------------------------------------

(iii) third, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders.

Any portion of such amount paid by such Borrower for the account of such
Defaulting Lender remaining, after giving effect to the amount applied by the
Administrative Agent pursuant to this subsection (b), shall be applied by the
Administrative Agent as specified in subsection (c) of this Section 2.16.

(c) In the event that, at any one time, (i) any Lender shall be a Defaulting
Lender, (ii) such Defaulting Lender shall not owe a Defaulted Advance or a
Defaulted Amount and (iii) any Borrower, any Agent or any other Lender shall be
required to pay or distribute any amount hereunder or under any other Loan
Document to or for the account of such Defaulting Lender, then such Borrower or
such Agent or such other Lender shall pay such amount to the Administrative
Agent to be held by the Administrative Agent, to the fullest extent permitted by
applicable law, in escrow or the Administrative Agent shall, to the fullest
extent permitted by applicable law, hold in escrow such amount otherwise held by
it. Any funds held by the Administrative Agent in escrow under this
subsection (c) shall be deposited by the Administrative Agent in an account with
JPMCB, in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (c). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be JPMCB’s standard terms
applicable to escrow accounts maintained with it. Any interest credited to such
account from time to time shall be held by the Administrative Agent in escrow
under, and applied by the Administrative Agent from time to time in accordance
with the provisions of, this subsection (c). The Administrative Agent shall, to
the fullest extent permitted by applicable law, apply all funds so held in
escrow from time to time to the extent necessary to make any Advances required
to be made by such Defaulting Lender and to pay any amount payable by such
Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender, as and when such Advances or amounts
are required to be made or paid and, if the amount so held in escrow shall at
any time be insufficient to make and pay all such Advances and amounts required
to be made or paid at such time, in the following order of priority:

(i) first, to the Agents for any amounts then due and payable by such Defaulting
Lender to the Agents hereunder, ratably in accordance with such amounts then due
and payable to the Agents;

(ii) second, to each Issuing Bank for any amount then due and payable to it, in
its capacity as such, by such Defaulting Lender, ratably in accordance with such
amounts then due and payable to the Issuing Banks;

(iii) third, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder,

 

45



--------------------------------------------------------------------------------

ratably in accordance with such respective amounts then due and payable to such
other Lenders; and

(iv) fourth, to such Borrower for any Advance then required to be made by such
Defaulting Lender pursuant to the Commitment of such Defaulting Lender.

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Administrative Agent in
escrow at such time with respect to such Lender shall be distributed by the
Administrative Agent to such Lender and applied by such Lender to the
obligations owing to such Lender at such time under this Agreement and the other
Loan Documents ratably in accordance with the respective amounts of such
obligations outstanding at such time.

(c) The rights and remedies against a Defaulting Lender under this Section 2.16
are in addition to other rights and remedies that such Borrower may have against
such Defaulting Lender with respect to any Defaulted Advance and that any Agent
or any Lender may have against such Defaulting Lender with respect to any
Defaulted Amount.

Section 2.17. Replacement of Affected Lender. At any time any Lender is an
Affected Lender, the Borrowers may replace such Affected Lender as a party to
this Agreement with one or more other Lenders and/or Assignees, and upon notice
from the Borrowers such Affected Lender shall assign, and without recourse or
warranty, its Commitment, its Committed Advances, its Letter of Credit Advances,
its obligations to fund Letter of Credit payments, its participation in, and its
rights and obligations with respect to, Letters of Credit, and all of its other
rights and obligations hereunder to such other Lenders and/or Assignees for a
purchase price equal to the sum of the principal amount of the Committed
Advances so assigned, all accrued and unpaid interest thereon, such Affected
Lender’s ratable share of all accrued and unpaid fees payable pursuant to
Section 2.09, any amounts payable pursuant to Section 9.04(c) as a result of
such Affected Lender receiving payment of any Eurodollar Rate Advance prior to
the end of an Interest Period therefor (assuming for such purpose that receipt
of payment pursuant to such Assignment and Acceptance constitutes payment of
such Eurodollar Rate Advances) and all other obligations owed to such Affected
Lender hereunder.

Section 2.18. Certain Provisions Relating to the Issuing Banks and Letters of
Credit.

(a) Letter of Credit Agreements. The representations, warranties and covenants
by the Borrowers under, and the rights and remedies of the applicable Issuing
Bank under, any Letter of Credit Agreement relating to any Letter of Credit are
in addition to, and not in limitation or derogation of, representations,
warranties and covenants by the Borrowers under, and rights and remedies of such
Issuing Bank and the Lenders under, this Agreement and applicable law.

 

46



--------------------------------------------------------------------------------

Each Account Party acknowledges and agrees that all rights of the applicable
Issuing Bank under any Letter of Credit Agreement shall inure to the benefit of
each Lender to the extent of its Letter of Credit Participating Interest
Commitment as fully as if such Lender was a party to such Letter of Credit
Agreement. In the event of any inconsistency between the terms of this Agreement
and any Letter of Credit Agreement, this Agreement shall prevail.

(b) Certain Provisions. No Issuing Bank shall have any duties or
responsibilities to any Agent or any Lender except those expressly set forth in
this Agreement, and no implied duties or responsibilities on the part of any
Issuing Bank shall be read into this Agreement or shall otherwise exist. The
duties and responsibilities of the Issuing Banks to the Lenders and the Agents
under this Agreement and the other Loan Documents shall be mechanical and
administrative in nature, and no Issuing Bank shall have a fiduciary
relationship in respect of any Agent, any Lender or any other Person. No Issuing
Bank shall be liable for any action taken or omitted to be taken by it under or
in connection with this Agreement or any Loan Document or Letter of Credit,
except as specifically set forth in Section 9.09. No Issuing Bank shall be under
any obligation to ascertain, inquire or give any notice to any Agent or any
Lender relating to (i) the performance or observance of any of the terms or
conditions of this Agreement or any other Loan Document on the part of any
Borrower, (ii) the business, operations, condition (financial or otherwise) or
prospects of the Borrowers or any other Person, or (iii) the existence of any
Default. No Issuing Bank shall be under any obligation, either initially or on a
continuing basis, to provide any Agent or any Lender with any notices, reports
or information of any nature, whether in its possession presently or hereafter,
except for such notices, reports and other information expressly required by
this Agreement to be so furnished. No Issuing Bank shall be responsible for the
execution, delivery, effectiveness, enforceability, genuineness, validity or
adequacy of this Agreement or any Loan Document.

(c) Administration. An Issuing Bank may rely upon any notice or other
communication of any nature (written or oral, including telephone conversations,
whether or not such notice or other communication is made in a manner permitted
or required by this Agreement or any other Loan Document) purportedly made by or
on behalf of the proper party or parties, and no Issuing Bank shall have any
duty to verify the identity or authority of any Person giving such notice or
other communication. Any Issuing Bank may consult with legal counsel (including
in-house counsel for such Issuing Bank or in-house or other counsel for the
Borrowers), independent public accountants and any other experts selected by it
from time to time, and no Issuing Bank shall be liable for any action taken or
omitted to be taken in good faith in accordance with the advice of such counsel,
accountants or experts. Whenever an Issuing Bank shall deem it necessary or
desirable that a matter be proved or established with respect to any Borrower,
Agent or Lender, such matter may be established by a certificate of such
Borrower, Agent or Lender, as the case may be, and such Issuing Bank may
conclusively rely upon such certificate. No Issuing Bank shall be deemed to have

 

47



--------------------------------------------------------------------------------

any knowledge or notice of the occurrence of any Default unless such Issuing
Bank has received notice from a Lender, an Agent or a Borrower referring to this
Agreement, describing such Default, and stating that such notice is a “notice of
default”.

(d) Indemnification of Issuing Banks by Lenders. Each Lender hereby severally
agrees to reimburse and indemnify each Issuing Bank and each of its directors,
officers, employees and agents (to the extent not reimbursed by the Borrowers
and without limitation of the obligations of the Borrowers to do so), in
accordance with its Pro Rata Share, from and against any and all amounts,
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs or disbursements of any kind or nature (including the
reasonable fees and disbursements of counsel (other than in-house counsel) for
such Issuing Bank or such other Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
such Issuing Bank or such other Person shall be designated a party thereto) that
may at any time be imposed on, incurred by or asserted against such Issuing
Bank, in its capacity as such, or such other Person, as a result of, or arising
out of, or in any way related to or by reason of, this Agreement, any other Loan
Document or any Letter of Credit, any transaction from time to time contemplated
hereby or thereby, or any transaction financed in whole or in part or directly
or indirectly with the proceeds of any Letter of Credit, provided, that no
Lender shall be liable for any portion of such amounts, losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs or disbursements to the extent resulting from the gross negligence or
willful misconduct of such Issuing Bank or such other Person, as finally
determined by a court of competent jurisdiction.

(e) Issuing Bank in its Individual Capacity. With respect to its Commitments and
the obligations owing to it, each Issuing Bank shall have the same rights and
powers under this Agreement and each other Loan Document as any other Lender and
may exercise the same as though it were not an Issuing Bank, and the term
“Lenders” and like terms shall include each Issuing Bank in its individual
capacity as such. Each Issuing Bank and its affiliates may, without liability to
account to any Person, make loans to, accept deposits from, acquire debt or
equity interests in, act as trustee under indentures of, act as agent under
other credit facilities for, and engage in any other business with, any Borrower
and any stockholder, subsidiary or affiliate of any Borrower, as though such
Issuing Bank were not an Issuing Bank hereunder.

Section 2.19. Downgrade Event with Respect to a Lender. (a) If a Downgrade Event
shall occur with respect to (i) any Downgraded Lender or (ii) any other Lender
and, as a result thereof, such other Lender becomes a Downgraded Lender, then
any Issuing Bank or Swingline Lender may, by notice to such Downgraded Lender,
the Administrative Agent and the Parent within 45 days after such Downgrade
Event (any such notice, a “Downgrade Notice”), request that the Borrowers use
reasonable efforts to replace such Lender as a party to this Agreement pursuant
to Section 2.17. If such Lender is not so replaced within 45 days after receipt
by the Borrowers of such Downgrade Notice, then:

 

48



--------------------------------------------------------------------------------

(x) if no Default exists and such Downgraded Lender has not exercised its right
to remain a Lender hereunder pursuant to clause (y) below, the following shall
occur concurrently:

(A) the Committed Facility shall be reduced by the amount of the Commitment of
such Downgraded Lender,

(B) the Borrowers shall prepay all amounts owed to such Downgraded Lender
hereunder or in connection herewith (including any amount payable pursuant to
Section 9.04(c) as a result of such Downgraded Lender receiving payment of any
Eurodollar Rate Advance prior to the end of an Interest Period therefor),

(C) if, upon the reduction of the Committed Facility under clause (A) above and
the payment under clause (B) above, the sum of the principal amount of all
Advances plus the Available Amount of all Letters of Credit (valuing the
Available Amount of, and Letter of Credit Advances of each Issuing Bank in
respect of, any Non-Dollar Letter of Credit at the Dollar Equivalent thereof as
of the time of such calculation) would exceed the amount of the Committed
Facility, then the Borrowers will immediately eliminate such excess by prepaying
Committed Advances and/or causing the Available Amount of one or more Letters of
Credit to be reduced, and

(D) upon completion of the events described in clauses (A), (B) and (C) above,
such Downgraded Lender shall cease to be a party to this Agreement; provided
that the provisions of Sections 2.11, 2.13 and 9.04 of this Agreement shall
continue to inure to the benefit of each such Downgraded Lender.

or (y) if a Default exists or, not later than 30 days after receipt of such
Downgrade Notice, such Downgraded Lender notifies the Borrowers, the Issuing
Banks, the Swingline Lenders and the Administrative Agent that such Downgraded
Lender elects to provide (in a manner reasonably satisfactory to the Issuing
Banks and the Swingline Lenders) cash collateral to each of the Issuing Banks
and the Swingline Lenders for (or if such Downgraded Lender is unable, without
regulatory approval, to provide cash collateral, letters of credit in each case
reasonably satisfactory to the Issuing Banks and the Swingline Lenders covering)
its contingent obligations to (i) reimburse the applicable Issuing Bank for any
payment under any Letter of Credit as provided in Section 2.04(e) (its “LC
Participation Obligations”) and (ii) make payments to the Swingline Lenders in
respect of Swingline Advances as provided in Section 2.24(h) (its “Swingline
Participation Obligations”), such Downgraded Lender shall be obligated to (and
each Lender agrees that in such circumstances it will) deliver to each of the
Issuing Banks and the Swingline Lenders (I) immediately, cash collateral (or, as
aforesaid, a letter of credit) in an amount equal to its LC Participation
Obligations

 

49



--------------------------------------------------------------------------------

or its Swingline Participation Obligations, as applicable, and (II) from time to
time thereafter (so long as it is a Downgraded Lender), cash collateral (or, as
aforesaid, a letter of credit) sufficient to cover any increase in its LC
Participation Obligations or its Swingline Participation Obligations as a result
of any proposed issuance of or increase in a Letter of Credit or borrowing of a
Swingline Advance. Any funds provided by a Downgraded Lender for such purpose
shall be maintained in a segregated deposit account in the name of each such
Issuing Bank or Swingline Lender at an office of such Issuing Bank or Swingline
Lender in the United States (a “Downgrade Account”). The funds so deposited in
any Downgrade Account shall be used only in accordance with the following
provisions of this Section 2.19.

(b) If any Downgraded Lender shall be required to fund its participation in a
payment under a Letter of Credit pursuant to Section 2.04(e), then the
applicable Issuing Bank shall apply the funds deposited in the applicable
Downgrade Account by such Downgraded Lender to fund such participation. If any
Downgraded Lender shall be required to fund its Swingline Participation
Obligations pursuant to Section 2.24(h), then the applicable Swingline Lender
shall apply the funds deposited in the applicable Downgrade Account by such
Downgraded Lender to fund such obligations. The deposit of funds in a Downgrade
Account by any Downgraded Lender shall not constitute a Letter of Credit Advance
or a Swingline Advance (and the Downgraded Lender shall not be entitled to
interest on such funds except as provided in clause (c) below) unless and until
(and then only to the extent that) such funds are used by the applicable Issuing
Bank or Swingline Lender to fund the participation of such Downgraded Lender
pursuant to this clause (b).

(c) Funds in a Downgrade Account maintained by an Issuing Bank or Swingline
Lender (in this context, a “Protected Party”) shall be invested in such
investments as may be agreed between such Protected Party and the applicable
Downgraded Lender, and the income from such investments shall be distributed to
such Downgraded Lender from time to time (but not less often than monthly) as
agreed between such Protected Party and such Downgraded Lender. Each Protected
Party will (i) from time to time, upon request by a Downgraded Lender, release
to such Downgraded Lender any amount on deposit in the applicable Downgrade
Account in excess of the LC Participation Obligations or Swingline Participation
Obligations of such Downgraded Lender to such Protected Party and (ii) upon the
earliest to occur of (A) the effective date of any replacement of such
Downgraded Lender as a party hereto pursuant to an Assignment and Acceptance,
(B) the termination of such Downgraded Lender’s Commitment pursuant to
clause (a) or (C) the first Letter of Credit Business Day after receipt by such
Protected Party of evidence (reasonably satisfactory to such Protected Party)
that such Lender is no longer a Downgraded Lender, release to such Lender all
amounts on deposit in the applicable Downgrade Account.

(d) At any time any Downgraded Lender is required to maintain cash collateral
with a Protected Party pursuant to this Section 2.19, such Protected Party shall
have no obligation to issue or increase any Letter of Credit or advance

 

50



--------------------------------------------------------------------------------

or increase any Swingline Advance unless such Downgraded Lender has provided
sufficient funds as cash collateral to (A) the Issuing Banks to cover all LC
Participation Obligations of and (B) the Swingline Lenders to cover all
Swingline Participation Obligations of such Downgraded Lender (including in
respect of the Letter of Credit to be issued or increased and the Swingline
Advance to be advanced or increased).

Section 2.20. Downgrade Event or Other Event with Respect to any Issuing Bank.
At any time that an Issuing Bank is a Downgraded Lender or at such other times
as an Issuing Bank and the Borrowers may agree, the Borrowers may, upon not less
than three Letter of Credit Business Days’ notice to such Issuing Bank (in this
Section sometimes referred to as the “Old Issuing Bank”) and the Administrative
Agent, designate any Lender (so long as such Lender has agreed to such
designation) as an additional “Issuing Bank” hereunder (in this Section
sometimes referred to as the “New Issuing Bank”). Such notice shall specify the
date (which shall be a Letter of Credit Business Day) on which the New Issuing
Bank is to become an additional “Issuing Bank” hereunder. From and after such
date, all new Letters of Credit requested to be issued hereunder shall be issued
by the New Issuing Bank. From and after such date (and until the first date on
which no Letters of Credit issued by the Old Issuing Bank are outstanding and no
reimbursement obligations are owed to the Old Issuing Bank, on which date the
Old Issuing Bank shall cease to be an Issuing Bank hereunder), references in
this Agreement to an “Issuing Bank” shall be deemed to refer (a) to the Old
Issuing Bank, with respect to Letters of Credit issued by it, (b) to the New
Issuing Bank, with respect to Letters of Credit issued or to be issued by it,
and (c) to each of the Old Issuing Bank and the New Issuing Bank, with respect
to other matters. Notwithstanding the fact that an Old Issuing Bank shall cease
to be an “Issuing Bank” hereunder, all of the exculpatory, indemnification and
similar provisions hereof in favor of an “Issuing Bank” shall inure to such Old
Issuing Bank’s benefit as to any actions taken or omitted by it while it was an
“Issuing Bank” under this Agreement. The Borrowers agree that after any
appointment of a New Issuing Bank hereunder, the Borrowers shall use reasonable
commercial efforts to promptly replace (or otherwise cause the applicable
beneficiary to return to the Old Issuing Bank for cancellation) each letter of
credit issued by the Old Issuing Bank.

Section 2.21. Non-Dollar Letters of Credit. (a) The Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders (i) agree that an
Issuing Bank may (in its sole discretion) issue Letters of Credit (“Non-Dollar
Letters of Credit”) in currencies other than U.S. dollars and (ii) further agree
as follows with respect to such Non-Dollar Letters of Credit:

(b) The Borrowers agree that their reimbursement obligations under
Section 2.05(b) and any resulting Letter of Credit Advance, in each case in
respect of a drawing under any Non-Dollar Letter of Credit, (i) shall be payable
in Dollars at the Dollar Equivalent of such obligation in the currency in which
such Non-Dollar Letter of Credit was issued (determined on the date of payment)
and (ii) shall bear interest at a rate per annum equal to (A) in the case of
amounts

 

51



--------------------------------------------------------------------------------

owed to the applicable Issuing Bank, the sum of the Overnight Rate plus the
Applicable Margin for Eurodollar Rate Advances plus 2% and (B) in the case of
amounts owing to any other Lender, the Base Rate plus 2%, in each case for each
day from and including the date on which the applicable Account Party is to
reimburse the applicable Issuing Bank pursuant to Section 2.05(b) to but
excluding the date such obligation is paid in full.

(c) Each Lender agrees that its obligation to pay the applicable Issuing Bank
such Lender’s Pro Rata Share of the unreimbursed portion of any payment by such
Issuing Bank under Section 2.04(e) in respect of a drawing under any Non-Dollar
Letter of Credit shall be payable in Dollars at the Dollar Equivalent of such
obligation in the currency in which such Non-Dollar Letter of Credit was issued
(calculated on the date of payment) (and any such amount which is not paid when
due shall bear interest at a rate per annum equal to the Overnight Rate plus,
beginning on the third Business Day after such amount was due, the Applicable
Margin for Eurodollar Rate Advances).

(d) For purposes of determining whether there is availability for the Borrowers
to request any Advance or to request the issuance or extension of, or any
increase in, any Letter of Credit, the Dollar Equivalent amount of the Available
Amount of each Non-Dollar Letter of Credit shall be calculated as of the date
such Advance is to be made or such Letter of Credit is to be issued, extended or
increased.

(e) For purposes of determining the letter of credit fee under Section 2.09(d),
the Dollar Equivalent amount of the Available Amount of any Non-Dollar Letter of
Credit shall be determined on each of (i) the date of an issuance, extension or
change in the Available Amount of such Non-Dollar Letter of Credit, (ii) the
date of any payment by an Issuing Bank in respect of a drawing under such
Non-Dollar Letter of Credit, (iii) the last day of each calendar month and (iv)
each day on which the Commitments are to be reduced pursuant to Section 2.06 (it
being understood that no requested reduction shall be permitted to the extent
that, after making a calculation pursuant this clause (e), such reduction would
be greater than the unused portion of the Commitments).

(f) If, on the last day of any calendar month, the sum of the principal amount
of all Advances plus the Available Amount of all Letters of Credit (valuing the
Available Amount of, and Letter of Credit Advances in respect of, any Non-Dollar
Letter of Credit at the Dollar Equivalent thereof as of such day) would exceed
the amount of the Committed Facility, then the Borrowers will immediately
eliminate such excess by prepaying Committed Advances and/or causing the
Available Amount of one or more Letters of Credit to be reduced.

(g) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due in respect of any Non-Dollar Letter of Credit in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with its normal banking procedures the applicable Issuing Bank could
purchase the first currency with such other currency on the Letter of

 

52



--------------------------------------------------------------------------------

Credit Business Day preceding that on which final judgment is given. The
obligation of any Account Party in respect of any such sum due from it to an
Issuing Bank or any Lender hereunder shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement and
the applicable Non-Dollar Letter of Credit (the “Agreement Currency”), be
discharged only to the extent that on the Letter of Credit Business Day
following receipt by such Issuing Bank or such Lender of any sum adjudged to be
so due in the Judgment Currency, such Issuing Bank or such Lender may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to such Issuing Bank or such Lender in the
Agreement Currency, the applicable Account Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Issuing Bank
or such Lender, as applicable, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to such Issuing
Bank or such Lender in such currency, each Issuing Bank and each Lender agrees
to return the amount of any excess to the applicable Account Party (or to any
other Person who may be entitled thereto under applicable law).

(h) For purposes of this Section, “Dollar Equivalent” means, in relation to an
amount denominated in a currency other than U.S. dollars, the amount of U.S.
dollars which could be purchased with such amount by the applicable Issuing Bank
in accordance with its customary procedures (and giving effect to any
transaction costs) at the quoted foreign exchange spot rate of such Issuing Bank
at the time of determination; and “Overnight Rate” means, for any day, the rate
of interest per annum at which overnight deposits in the applicable currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by such Issuing Bank to major
banks in the London or other applicable offshore interbank market. The Overnight
Rate for any day which is not a Letter of Credit Business Day (or on which
dealings are not carried on in the applicable offshore interbank market) shall
be the Overnight Rate for the immediately preceding Letter of Credit Business
Day.

Section 2.22. Increase in Commitments. (a) From time to time subsequent to the
Effective Date, the Borrowers jointly may, upon at least 30 days’ notice to the
Administrative Agent (which shall promptly provide a copy of such notice to the
Lenders), propose to increase the aggregate amount of the Commitments by an
amount which is not less than $25,000,000 with respect to any such request;
provided that the Committed Facility may not exceed $1,000,000,000 at any time.
The Borrowers may increase the aggregate amount of the Commitments by (i) having
another lender or other lenders (each, an “Additional Lender”) become party to
this Agreement, (ii) agreeing with any Lender to increase its Commitment
hereunder or (iii) a combination of the procedures described in clauses (i) and
(ii) of this sentence; provided that the sum of the increases in the Commitments
of the Lenders plus the Commitments of the Additional Lenders shall not in the
aggregate exceed the amount of the requested increase.

 

53



--------------------------------------------------------------------------------

(b) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.22 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrowers, by each Additional Lender and by each other Lender
whose Commitment is to be increased, setting forth the new Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with such evidence of appropriate corporate authorization on the part
of the Borrowers with respect thereto and such opinions of counsel for the
Borrowers with respect thereto as the Administrative Agent may reasonably
request. At the time of any increase in the aggregate amount of the Commitments
pursuant to this Section 2.22, the Borrowers shall represent (i) that,
immediately before and after any such increase is made, no Default has occurred
and is continuing and (ii) that the representations and warranties of the
Borrowers contained in the Loan Documents are true in all material respects on
and as of the date such increase is made, except for such representations or
warranties which by their terms are made as of a specified date, which shall be
true and correct as of such specified date.

(c) Upon any increase in the amount of the Commitments pursuant to this
Section 2.22:

(i) the applicable Borrower shall (A) at the end of the current Interest Period,
in the case of any Eurodollar Rate Advances then outstanding and (B) within five
Business Days, in the case of any Base Rate Advances then outstanding, prepay or
repay each such Advance then outstanding in its entirety and, to the extent such
Borrower elects to do so and subject to the conditions specified in Article 3,
such Borrower shall reborrow Committed Advances from the Lenders in proportion
to their respective Commitments after giving effect to such increase, until such
time as all outstanding Committed Advances are held by the Lenders in such
proportion; provided that if at any time after such increase but prior to such
prepayment or repayment an Event of Default shall have occurred and shall have
continued unremedied for a period of at least five Business Days, the Lenders
whose Commitments have not been increased pursuant to clause (b) of this Section
(each, a “Non-Increasing Lender”) shall sell to each Lender whose Commitment has
been assumed or increased pursuant to clause (b) of this Section (each, an
“Increased Commitment Lender”), and each Increased Commitment Lender shall
purchase from each Non-Increasing Lender, such participations in the Committed
Advances then outstanding in an amount such that, after giving effect to all
such purchases and sales, all outstanding Committed Advances are held by the
Lenders in proportion to their respective Commitments, after giving effect to
such assumptions and increases; and

 

54



--------------------------------------------------------------------------------

(ii) each existing Non-Increasing Lender shall be deemed, without further action
by any party hereto, to have sold to each Increased Commitment Lender and each
Increased Commitment Lender shall be deemed, without further action by any party
hereto, to have purchased from each Non-Increasing Lender, a participation on
the terms specified in this Article 2 in each Letter of Credit in an amount such
that, after giving effect to all such purchases and sales, the outstanding
Letter of Credit Exposure is held by the Lenders in proportion to their
respective Commitments after giving effect to such assumptions and increases.

(e) Any increase in the Commitments pursuant to this Section 2.22 shall be
subject to the prior written approval of each Issuing Bank.

Section 2.23. Registry. (a) The Administrative Agent shall maintain a register
(a “Register”) on which it will record the Commitment of each Lender, each
Advance made by each Lender and each repayment of any such Advance made to such
Lender. Any such recordation by the Administrative Agent on a Register shall be
conclusive, absent manifest error. With respect to any Lender, the assignment or
other transfer of the Commitment of such Lender and the rights to the principal
of, and interest on, any Advance made pursuant to this Agreement shall not be
effective until such assignment or other transfer is recorded on the applicable
Register and otherwise complies with Section 9.06. The Register shall be
available at the offices where kept by the Administrative Agent for inspection
by the Borrowers and any Lender at any reasonable time upon reasonable prior
notice to the Administrative Agent. Each Lender shall record on its internal
records (including computerized systems) the foregoing information as to its own
Commitment and Advances. Failure to make any such recordation, or any error in
such recordation, shall not affect the obligations of any Borrower under the
Loan Documents.

(a) Each Borrower hereby agrees that, upon the request of any Lender at any
time, any or all of such Lender’s Advances shall be evidenced by one or more
Notes of such Borrower payable to the order of such Lender and representing the
obligation of such Borrower to pay the unpaid principal amount of such Advances
to such Borrower made by such Lender, with interest as provided herein on the
unpaid principal amount of such Advances from time to time outstanding.

Section 2.24. Swingline Advances. (a) Agreements to Lend. From time to time
prior to the Swingline Termination Date, each Swingline Lender agrees, on the
terms and conditions set forth in this Agreement, to make advances to any
Borrower pursuant to this subsection in amounts such that at no time shall
(i) any Lender’s Committed Outstanding Amount exceed its Commitment; (ii) the
Total Outstanding Amount exceed the aggregate amount of the Commitments; and
(iii) the aggregate outstanding principal amount of all Swingline Advances from
any Swingline Lender exceed its Swingline Commitment. Each Swingline Advance
shall be in a principal amount of $1,000,000 or any larger multiple thereof. No
Swingline Advance may be used to refinance an outstanding Swingline Advance.
Within the foregoing limits, any Borrower may borrow under this Section 2.24,

 

55



--------------------------------------------------------------------------------

prepay Swingline Advances from time to time and reborrow at any time prior to
the Swingline Termination Date under this Section 2.24. The Swingline
Commitments shall terminate automatically and simultaneously on the earlier of
(i) the Swingline Termination Date and (ii) the date of any termination of the
Commitments pursuant to Section 2.06, Section 6.01 or otherwise.

(b) Swingline Borrowing Procedure. The Borrower shall give the Administrative
Agent and the applicable Swingline Lender notice not later than 2:00 p.m. (New
York City time) on the date of each Swingline Advance, specifying the amount of
such Advance and the date of such borrowing, which shall be a Business Day. Not
later than 3:00 p.m. (New York City time) on the date of each Swingline Advance,
the Swingline Lender making such Advance shall, unless it determines that any
applicable condition specified in Article 3 has not been satisfied, make
available the amount of such Swingline Advance, in Federal or other funds
immediately available in New York City, to the Borrower at the Swingline
Lender’s address specified in or pursuant to Section 9.02.

(c) Interest. Each Swingline Advance shall bear interest on the outstanding
principal amount thereof, payable at maturity, at a rate per annum equal to the
Base Rate for such day (or such other rate per annum as the Swingline Lender
making such Advance and the Borrower may mutually agree). Such interest shall be
payable at the maturity of such Swingline Advance and, with respect to the
principal amount of any Swingline Advance prepaid pursuant to subsection (d) or
(e) below, upon the date of such prepayment. Any overdue principal of or
interest on any Swingline Advance shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the sum of the Base Rate for
such day plus 2%.

(d) Maturity; Mandatory Prepayment. Each Swingline Advance shall mature, and the
principal amount thereof shall be due and payable, on the earlier of the date
falling five Business Days after such Advance is made and fifth Business Day
after the Swingline Termination Date. In addition, on the date of each Borrowing
of Committed Advances by any Borrower pursuant to Section 2.01, the
Administrative Agent shall apply the proceeds thereof to prepay all Swingline
Loans then outstanding to such Borrower.

(e) Optional Prepayment. The Borrower may prepay any Swingline Advance in whole
at any time, or from time to time in part in a principal amount of $1,000,000 or
any larger multiple thereof, by giving notice of such prepayment to the
applicable Swingline Lender and the Administrative Agent not later than 2:00
p.m. (New York City time) on the date of prepayment.

(f) Funding Losses. Prepayment of any Swingline Advance which is a Fixed Rate
Loan pursuant to subsection (d) or (e) above shall be subject to the provisions
of Section 9.04(c), and for this purpose such Swingline Advance shall be deemed
to have an Interest Period from and including the date such Swingline Advance
was made to but not including its maturity date.

 

56



--------------------------------------------------------------------------------

(g) Payments. All payments to any Swingline Lender under this Section 2.24 shall
be made to it at its address specified in or pursuant to Section 9.02 in Federal
or other funds immediately available in New York City, not later than 3:00 p.m.
(New York City time) on the date of payment.

(h) Refunding Unpaid Swingline Advances. If (w) any Swingline Advance is not
paid in full on its maturity date and the applicable Swingline Lender so
requests, (x) the Swingline Advances become immediately due and payable pursuant
to Article 6, (y) the Commitments terminate at a time any Swingline Advances are
outstanding, or (z) requested by any Swingline Lender by written notice given to
the Administrative Agent not later than 10:00 a.m. (New York City time) on any
Business Day, the Administrative Agent shall, by notice to the Lenders
(including each Swingline Lender, in its capacity as a Lender), require each
Lender to pay to the Administrative Agent for the account of the Swingline
Lenders an amount equal to such Lender’s Pro Rata Share of the aggregate unpaid
principal amount of the Swingline Advances described in clause (w), (x), (y) or
(z) above, as the case may be. Such notice shall specify the date on which such
payments are to be made, which shall be the first Business Day after such notice
is given. Not later than 3:00 p.m. (New York City time) on the date so
specified, each Lender shall pay the amount so notified to it to the
Administrative Agent at its address specified in or pursuant to Section 9.02, in
Federal or other funds immediately available in New York City. Promptly upon
receipt thereof, the Administrative Agent shall remit such amounts to the
Swingline Lenders. The amount so paid by each Lender shall constitute a Base
Rate Advance and a Swingline Advance to the Borrower and shall be applied by the
Swingline Lenders to reduce their outstanding Swingline Advances.

(i) Obligations Absolute. Each Lender’s obligation to make the payments
specified in Section 2.24(h), and the right of each Swingline Lender to receive
such payments in the manner specified therein, are each absolute, irrevocable
and unconditional and shall not be effected by any event, condition or
circumstance whatever. The failure of any Lender to make any such payment shall
not relieve any other Lender of its funding obligation hereunder on the date
due, but no Lender shall be responsible for the failure of any other Lender to
meet its funding obligations hereunder.

ARTICLE 3

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

Section 3.01. Conditions Precedent to Effectiveness. This Amended Agreement
shall not become effective, and no Lender shall be obligated to make any Advance
and no Issuing Bank shall be obligated to issue any Letter of Credit hereunder,
until each of the following conditions precedent is satisfied:

(a) The Administrative Agent shall have received counterparts of this Agreement
duly executed by each of the parties listed on the signature pages hereof (or in
the case of any party as to which such an executed counterpart shall

 

57



--------------------------------------------------------------------------------

not have been received, the Administrative Agent shall have received evidence
satisfactory to it of the execution and delivery of a counterpart hereof by such
party).

(b) The Administrative Agent shall have received the following in form and
substance reasonably satisfactory to the Administrative Agent (unless otherwise
specified) and in sufficient copies for each Lender:

(i) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving the transactions contemplated by the Loan Documents and each
Loan Document to which it is or is to be a party, and of all documents
evidencing other necessary corporate action and governmental and other third
party approvals and consents, if any, with transactions contemplated by the Loan
Documents and each Loan Document to which it is or is to be a party.

(ii) A certificate of each Loan Party, signed on behalf of such Loan Party the
Chairman, any Vice Chairman, any Deputy Chairman, the Chief Executive Officer,
the Chief Financial Officer, the Chief Operating Officer, the President or any
Vice President (or equivalent officer) of such Loan Party and its Secretary or
any Assistant Secretary, dated the Effective Date (the statements made in which
certificate shall be true on and as of the Effective Date), certifying as to
(A) the truth of the representations and warranties contained in the Loan
Documents as though made on and as of the Effective Date and (B) the absence of
any event occurring and continuing, or resulting from the Effective Date, that
constitutes a Default.

(iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder.

(iv) A favorable opinion of (A) Maples and Calder, Cayman Islands counsel for
the Parent, in substantially the form of Exhibit D-1 hereto and as to such other
matters as any Lender through the Administrative Agent may reasonably request,
(B) Mayer Brown LLP, New York counsel for the Loan Parties, in substantially the
form of Exhibit D-2 hereto and as to such other matters as any Lender through
the Administrative Agent may reasonably request, and (C) Conyers Dill & Pearman,
Bermuda counsel for ACE Bermuda and ACE Tempest, in substantially the form of
Exhibit D-3 hereto and as to such other matters as any Lender through the
Administrative Agent may reasonably request.

(c) There shall have occurred no material adverse change since December 31, 2006
in the business, financial condition, operations or properties of the Parent and
its Subsidiaries, taken as a whole.

 

58



--------------------------------------------------------------------------------

(d) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (x) would be reasonably
expected to have a Material Adverse Effect or (y) would reasonably be expected
to materially adversely affect the legality, validity or enforceability of any
Loan Document or the other transactions contemplated by the Loan Documents.

(e) The Borrowers shall have paid all accrued fees of the Agents and the Lenders
and all accrued expenses of the Agents (including the accrued fees and expenses
of counsel to the Administrative Agent and local counsel on behalf of all of the
Lenders), in each case to the extent then due and payable.

On the Effective Date, (i) the Existing Agreement shall be automatically amended
and restated in its entirety to read as this Amended Agreement, (ii) each Person
listed on the signature pages hereof which is not a party to the Existing
Agreement shall become a Lender party to this Agreement, (iii) the Commitment of
each Lender shall be the amount set forth opposite the name of such Lender on
the Commitment Schedule, (iv) any Lender party to the Existing Agreement but not
listed in the Commitment Schedule (a “Departing Bank”) shall cease to be a
Lender party to this Agreement and all accrued fees and other amounts payable
under the Existing Agreement for the account of such Departing Bank shall be
immediately due and payable; provided that the provisions of Sections 2.11, 2.13
and 9.04 of the Existing Agreement shall continue to inure to the benefit of
such Departing Bank, (v) each Lender’s Letter of Credit Participating Interests
in each outstanding Letter of Credit issued pursuant to the Existing Agreement
shall be readjusted in accordance with each Lender’s Pro Rata Share and
(vi) each Departing Bank’s Letter of Credit Participating Interests hereunder in
the outstanding Letters of Credit issued pursuant to the Existing Agreement
shall be terminated. Promptly after the Effective Date, the Administrative Agent
shall deliver to each Lender a copy of this Amended Agreement including
photocopies of counterpart signature pages signed by each of the parties hereto.

Section 3.02. Conditions Precedent to Each Committed Borrowing and Issuance,
Extension or Increase of a Letter of Credit. The obligation of each Lender to
make a Committed Advance on the occasion of each Committed Borrowing (including
the initial Committed Borrowing), the obligation of each Swingline Lender to
make a Swingline Advance on the occasion of each Swingline Borrowing and the
obligation of each Issuing Bank to issue, extend or increase a Letter of Credit
(including the initial issuance), shall be subject to the further conditions
precedent that on the date of such Committed Borrowing or issuance, extension or
increase (a) the following statements shall be true (and each of the giving of
the applicable Notice of Committed Borrowing or request for issuance, extension,
or increase, and the acceptance by the Borrower that requested such Committed
Borrowing of the proceeds of such Committed Borrowing or of such issuance,
extension or increase shall constitute a representation and warranty by such
Borrower that both on the date of such notice

 

59



--------------------------------------------------------------------------------

and on the date of such Committed Borrowing or such issuance, extension or
increase such statements are true):

(i) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of such date, before and after giving effect to
such Committed Borrowing and to the application of the proceeds therefrom or
such issuance, extension or increase, as though made on and as of such date,
other than any such representations or warranties that, by their terms, refer to
a specific date other than the date of such Committed Borrowing or the date of
such issuance, extension or increase, in which case as of such specific date;
and

(ii) no Default has occurred and is continuing, or would result from such
Committed Borrowing or the application of the proceeds therefrom or from such
issuance, extension or increase; and

(b) the Administrative Agent shall have received such other approvals, opinions
or documents as any Lender or any Issuing Bank through the Administrative Agent
may reasonably request.

Section 3.03. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Advance on the
occasion of a Competitive Bid Borrowing (including the initial Competitive Bid
Borrowing) to make such Competitive Bid Advance as part of such Competitive Bid
Borrowing is subject to the conditions precedent that (a) the Administrative
Agent shall have received the written confirmatory Notice of Competitive Bid
Borrowing with respect thereto, and (b) on the date of such Competitive Bid
Borrowing the following statements shall be true (and each of the giving of the
applicable Notice of Competitive Bid Borrowing and the acceptance by the
Borrower that requested such Competitive Bid Borrowing of the proceeds of such
Competitive Bid Borrowing shall constitute a representation and warranty by such
Borrower that on the date of such Competitive Bid Borrowing such statements are
true):

(i) the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the date of such Competitive Bid Borrowing,
before and after giving effect to such Competitive Bid Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
other than any such representations or warranties that, by their terms, refer to
a specific date other than the date of such Competitive Bid Borrowing, in which
case as of such specific date, and

(ii) no Default has occurred and is continuing, or would result from such
Competitive Bid Borrowing or from the application of the proceeds therefrom.

 

60



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:

(a) Each Loan Party and each of its Material Subsidiaries (i) is duly organized
or formed, validly existing and, to the extent such concept applies, in good
standing under the laws of the jurisdiction of its incorporation or formation,
except, in the case of any Material Subsidiary other than a Loan Party, where
the failure to do so would not be reasonably likely to have a Material Adverse
Effect, (ii) is duly qualified and in good standing as a foreign corporation or
other entity in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed would not be reasonably
likely to have a Material Adverse Effect and (iii) has all requisite power and
authority (including all governmental licenses, permits and other approvals) to
own or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, except where the failure to have any
license, permit or other approval would not be reasonably likely to have a
Material Adverse Effect. All of the outstanding Equity Interests in each
Borrower (other than the Parent) have been validly issued, are fully paid and
non-assessable and (except for any Preferred Securities issued after the date of
this Agreement) are owned, directly or indirectly, by the Parent free and clear
of all Liens.

(b) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all material federal tax returns and all other
material tax returns required to be filed and has paid all taxes shown thereon
to be due, together with applicable interest and penalties, except to the extent
contested in good faith and by appropriate proceedings (in which case adequate
reserves have been established therefor in accordance with GAAP).

(c) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party and the consummation of the
transactions contemplated by the Loan Documents, are within such Loan Party’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not (i) contravene such Loan Party’s constitutional documents, (ii)
violate any law, rule, regulation (including Regulation X of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination or award, (iii) conflict with or result in the breach of,
or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, any of its Subsidiaries or any of their properties or (iv) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Subsidiaries. No Loan Party or any of its
Subsidiaries is in violation of any such law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or in breach of any such
contract, loan agreement, indenture, mortgage,

 

61



--------------------------------------------------------------------------------

deed of trust, lease or other instrument, the violation or breach of which would
be reasonably likely to have a Material Adverse Effect.

(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the due execution, delivery, recordation, filing or performance
by any Loan Party of any Loan Document to which it is or is to be a party or the
other transactions contemplated by the Loan Documents, or (ii) the exercise by
any Agent or any Lender of its rights under the Loan Documents, except for the
authorizations, approvals, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect.

(e) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms,
subject to bankruptcy, insolvency and similar laws of general application
relating to creditors’ rights and to general principles of equity.

(f) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or any of its Subsidiaries, including any Environmental Action,
pending or, to such Loan Party’s knowledge, threatened before any court,
governmental agency or arbitrator that (i) would be reasonably likely to have a
Material Adverse Effect or (ii) would reasonably be expected to affect the
legality, validity or enforceability of any Loan Document or the transactions
contemplated by the Loan Documents.

(g) The Consolidated balance sheet of the Parent and its Subsidiaries as at
December 31, 2006, and the related Consolidated statements of income and of cash
flows of the Parent and its Subsidiaries for the Fiscal Year then ended,
accompanied by an unqualified opinion of PricewaterhouseCoopers LLP, independent
public accountants, copies of which have been furnished to each Lender, fairly
present the Consolidated financial condition of the Parent and its Subsidiaries
as at such date and the Consolidated results of operations of the Parent and its
Subsidiaries for the Fiscal Year ended on such date, all in accordance with GAAP
applied on a consistent basis, and, as of the Effective Date, since December 31,
2006, there has been no Material Adverse Change.

(h) No information, exhibit or report furnished by or on behalf of any Loan
Party to any Agent or any Lender in connection with the negotiation and
syndication of the Loan Documents or pursuant to the terms of the Loan Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading as at the date
it was dated (or if not dated, so delivered).

(i) Following application of the proceeds of each Advance hereunder, Margin
Stock will constitute less than 25% of the value of those assets of any Borrower
which are subject to any limitation on sale, pledge or other disposition
hereunder.

 

62



--------------------------------------------------------------------------------

(j) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940. Neither the making of any Advances, nor the issuance of any
Letters of Credit, nor the application of the proceeds or repayment thereof by
any Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the Securities and Exchange Commission thereunder.

(k) Each Loan Party is, individually and together with its Subsidiaries,
Solvent.

(l) Except to the extent that any and all events and conditions under clauses
(i) through (v) below of this paragraph (l) in the aggregate are not reasonably
expected to have a Material Adverse Effect,

(i) Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.

(ii) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan that is not subject to United States law
maintained or contributed to by any Loan Party or with respect to which any
Subsidiary of any Loan Party may have liability under applicable local law (a
“Foreign Plan”):

(x) Any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices.

(y) The fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles.

 

63



--------------------------------------------------------------------------------

(z) Each Foreign Plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory authorities.

(iii) During the twelve-consecutive-month period to the date of the execution
and delivery of this Agreement and prior to any Borrowing hereunder, no steps
have been taken to terminate any Pension Plan, no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a lien
under section 302(f) of ERISA and no minimum funding waiver has been applied for
or is in effect with respect to any Pension Plan. No condition exists or event
or transaction has occurred or is reasonably expected to occur with respect to
any Pension Plan which could reasonably be expected to result in any Loan Party
or any ERISA Affiliate incurring any material liability, fine or penalty.

(iv) Each Pension Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other applicable
federal or state laws.

(v) No assets of any Loan Party are or are deemed under applicable law to be
“plan assets” within the meaning of Department of Labor Regulation §2510.3-101.

(m) (i) In the ordinary course of its business, each Borrower reviews the effect
of Environmental Laws on the operations and properties of such Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations conducted thereat, and any actual
or potential liabilities to third parties and any related costs and expenses).
On the basis of this review, each Borrower has reasonably concluded that such
associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to have a Material Adverse Effect.

(ii) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, except for non-compliances which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; Hazardous Materials have not been released, discharged or
disposed of on any property currently or formerly owned or operated by any Loan
Party or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect; and there are no Environmental Actions pending or
threatened against any Loan Party or its Subsidiaries, and no

 

64



--------------------------------------------------------------------------------

circumstances exist that could be reasonably likely to form the basis of any
such Environmental Action, which (in either case), individually or in the
aggregate with all other such pending or threatened actions and circumstances
would reasonably be expected to have a Material Adverse Effect.

(n) Neither any Loan Party nor any of its Subsidiaries is a Sanctioned Person.

(o) No proceeds of any Loan and no part of any payment under any Letter of
Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

ARTICLE 5

COVENANTS OF THE BORROWERS

Section 5.01. Affirmative Covenants. So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender shall have any Commitment
hereunder, each Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include compliance with Environmental Laws, Environmental Permits, ERISA and
the Racketeer Influenced and Corrupt Organizations Chapter of the Organized
Crime Control Act of 1970, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that neither any Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or levy that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained.

(c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Parent or such Material Subsidiary
operates (it being understood that the foregoing shall not apply to maintenance
of reinsurance or similar matters which shall be solely within the reasonable
business judgment of the Parent and its Subsidiaries).

 

65



--------------------------------------------------------------------------------

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, (i) its existence
and (ii) its legal structure, legal name, rights (charter and statutory),
permits, licenses, approvals, privileges and franchises; provided, however, that
(A) the Parent and its Subsidiaries may consummate any merger, amalgamation or
consolidation permitted under Section 5.02(c), (B) no Subsidiary (other than a
Borrower) shall be required to preserve and maintain its existence, legal
structure, legal names or other rights (charter and statutory) if management of
a direct or indirect parent of such Subsidiary has determined that such action
is not disadvantageous in any material respect to the Parent, such parent or the
Lenders and (C) neither the Parent nor any of its Subsidiaries shall be required
to preserve any right, permit, license, approval, privilege or franchise if
management of the Parent or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent or such Subsidiary, as the case may be, and that the loss thereof is
not disadvantageous in any material respect to the Parent, such Subsidiary or
the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time upon not
less than three Business Days’ prior notice, permit the Agents (upon request
made by any Agent or any Lender), or any agents or representatives thereof, at
the expense (so long as no Default has occurred and is continuing) of such
Agents (or such Lender, as the case may be), to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Parent and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Parent and any of its Subsidiaries with any of their officers or
directors and with, so long as a representative of the Parent is present, their
independent certified public accountants; provided that neither the Parent nor
any of its Subsidiaries shall be required to disclose any information that it
reasonably determines is entitled to the protection of attorney-client
privilege.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Parent and each
such Subsidiary sufficient to permit the preparation of financial statements in
accordance with GAAP.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

(h) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates (other than any such transactions between

 

66



--------------------------------------------------------------------------------

Loan Parties or wholly-owned Subsidiaries of Loan Parties) on terms that are
fair and reasonable and no less favorable than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate.

(i) Pari Passu ranking. Each Borrower shall procure that its obligations under
the Loan Documents will rank at least pari passu with all its other present and
future unsecured and unsubordinated obligations, except for obligations which
are mandatorily preferred by law applying to insurance companies generally.

(j) OFAC Compliance. (i) Cause each of its Subsidiaries that is a U.S. Person to
have a compliance program that is reasonably designed to comply with OFAC’s
requirements; (ii) cause each of its Subsidiaries that is a Subsidiary of a U.S.
Person to provide notice promptly to the Lenders upon receiving a sanction on
account of, or an inquiry from any governmental authority related to, a
violation or potential violation of OFAC by such Subsidiary; and (iii) not
knowingly request the issuance of a letter of credit hereunder in favor of a
beneficiary that is a Sanctioned Person or is organized under the laws of a
Sanctioned Country.

Section 5.02. Negative Covenants. So long as any Advance or any other obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender shall have any Commitment hereunder,
the Borrowers will not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including accounts) whether
now owned or hereafter acquired, or assign or permit any of its Subsidiaries to
assign, any accounts or other right to receive income, except:

(i) Liens created under the Loan Documents;

(ii) Permitted Liens;

(iii) Liens described on Schedule 5.02(a) hereto;

(iv) purchase money Liens upon or in any property acquired or held by the Parent
or any of its Subsidiaries in the ordinary course of business to secure the
purchase price of such property or to secure Debt incurred solely for the
purpose of financing the acquisition, construction or improvement of any
property to be subject to such Liens, or Liens existing on any property at the
time of acquisition or within 180 days following such acquisition (other than
any such Liens created in contemplation of such acquisition that do not secure
the purchase price), or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount; provided, however, that no such Lien
shall extend to or cover any property other than the property being

 

67



--------------------------------------------------------------------------------

acquired, constructed or improved, and no such extension, renewal or replacement
shall extend to or cover any property not theretofore subject to the Lien being
extended, renewed or replaced;

(v) Liens arising in connection with Capitalized Leases; provided that no such
Lien shall extend to or cover any assets other than the assets subject to such
Capitalized Leases;

(vi) (A) any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary and not created in contemplation of such event, (B) any
Lien on any asset of any Person existing at the time such Person is merged or
consolidated with or into the Parent or any of it Subsidiaries in accordance
with Section 5.02(c) and not created in contemplation of such event and (C) any
Lien existing on any asset prior to the acquisition thereof by the Parent or any
of its Subsidiaries and not created in contemplation of such acquisition;

(vii) Liens securing obligations under credit default swap transactions
determined by reference to, or Contingent Obligations in respect of, Debt issued
by the Parent or one of its Subsidiaries; such Debt not to exceed an aggregate
principal amount of $550,000,000;

(viii) Liens arising in the ordinary course of its business which (A) do not
secure Debt and (B) do not in the aggregate materially detract from the value of
its assets or materially impair the use thereof in the operation of its
business;

(ix) Liens on cash and Approved Investments securing Hedge Agreements arising in
the ordinary course of business;

(x) other Liens securing Debt or other obligations outstanding in an aggregate
principal or face amount not to exceed at any time 5% of Consolidated Net Worth;

(xi) Liens consisting of deposits made by the Parent or any insurance Subsidiary
with any insurance regulatory authority or other statutory Liens or Liens or
claims imposed or required by applicable insurance law or regulation against the
assets of the Parent or any insurance Subsidiary, in each case in favor of
policyholders of the Parent or such insurance Subsidiary or an insurance
regulatory authority and in the ordinary course of the Parent’s or such
insurance Subsidiary’s business;

(xii) Liens on Investments and cash balances of the Parent or any insurance
Subsidiary (other than capital stock of any Subsidiary) securing obligations of
the Parent or any insurance Subsidiary in respect of (i) letters of credit
obtained in the ordinary course of business and/or (ii) trust arrangements
formed in the ordinary course of business for the benefit of cedents to secure
reinsurance recoverables owed to them by the Parent or any insurance Subsidiary;

 

68



--------------------------------------------------------------------------------

(xiii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (vi) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
(other than in respect of fees, expenses and premiums, if any) or change in any
direct or contingent obligor) of the Debt secured thereby;

(xiv) Liens securing obligations owed by any Loan Party to any other Loan Party
or owed by any Subsidiary of the Parent (other than a Loan Party) to the Parent
or any other Subsidiary;

(xv) Liens incurred in the ordinary course of business in favor of financial
intermediaries and clearing agents pending clearance of payments for investment
or in the nature of set-off, banker’s lien or similar rights as to deposit
accounts or other funds;

(xvi) judgment or judicial attachment Liens, provided that the enforcement of
such Liens is effectively stayed;

(xvii) Liens arising in connection with Securitization Transactions; provided
that the aggregate principal amount of the investment or claim held at any time
by all purchasers, assignees or other transferees of (or of interests in)
receivables and other rights to payment in all Securitization Transactions
(together with the aggregate principal amount of any other obligations secured
by such Liens) shall not exceed $750,000,000;

(xviii) Liens on securities arising out of repurchase agreements with a term of
not more than three months entered into with Lenders or their Affiliates or with
securities dealers of recognized standing; provided that the aggregate amount of
all assets of the Parent and its Subsidiaries subject to such agreements shall
not at any time exceed $1,000,000,000; and

(xix) Liens securing up to an aggregate amount of $200,000,000 of obligations of
ACE Tempest, the Parent or any wholly owned Subsidiary, arising out of
catastrophe bond financing.

(b) Change in Nature of Business. Make any material change in the nature of the
business of the Parent and its Subsidiaries, taken as a whole, as carried on at
the date hereof.

 

69



--------------------------------------------------------------------------------

(c) Mergers, Etc. Merge into, amalgamate or consolidate with any Person or
permit any Person to merge into it, or permit any of its Subsidiaries to do so,
except that:

(i) any Subsidiary of the Parent may merge into, amalgamate or consolidate with
any other Subsidiary of the Parent, provided that, in the case of any such
merger, amalgamation or consolidation, the Person formed by such merger,
amalgamation or consolidation shall be a wholly owned Subsidiary of the Parent,
provided further that, in the case of any such merger, amalgamation or
consolidation to which a Borrower is a party, the Person formed by such merger,
amalgamation or consolidation shall be such Borrower;

(ii) any Subsidiary of any Borrower may merge into, amalgamate or consolidate
with any other Person or permit any other Person to merge into, amalgamate or
consolidate with it; provided that the Person surviving such merger,
amalgamation or consolidation shall be a wholly owned Subsidiary of such
Borrower;

(iii) in connection with any sale or other disposition permitted under
Section 5.02(d), any Subsidiary of the Parent may merge into, amalgamate or
consolidate with any other Person or permit any other Person to merge into,
amalgamate or consolidate with it; and

(iv) the Parent or any other Borrower may merge into, amalgamate or consolidate
with any other Person; provided that, in the case of any such merger,
amalgamation or consolidation, the Person formed by such merger, amalgamation or
consolidation shall be the Parent or such Borrower, as the case may be;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

(d) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of or
permit any other Borrower to sell, lease, transfer or otherwise dispose of, all
or substantially all of its assets (excluding sales of investment securities in
the ordinary course of business).

(e) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as permitted by GAAP.

Section 5.03. Reporting Requirements. So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender shall have any Commitment
hereunder, the Parent will furnish to the Administrative Agent for distribution
to the Lenders:

(a) Default Notice. As soon as possible and in any event within five days after
the occurrence of each Default or any event, development or occurrence
reasonably likely to have a Material Adverse Effect continuing on the date of
such statement, a statement of a Responsible Officer of the Parent setting

 

70



--------------------------------------------------------------------------------

forth details of such Default, event, development or occurrence and the action
that the Parent or the applicable Subsidiary has taken and proposes to take with
respect thereto.

(b) Annual Financials. (i) As soon as available and in any event within 90 days
after the end of each Fiscal Year (or, if earlier, within five Business Days
after such date as the Parent is required to file its annual report on Form 10-K
for such Fiscal Year with the Securities and Exchange Commission), a copy of the
annual Consolidated audit report for such year for the Parent and its
Subsidiaries, including therein a Consolidated balance sheet of the Parent and
its Subsidiaries as of the end of such Fiscal Year and Consolidated statements
of income and cash flows of the Parent and its Subsidiaries for such Fiscal
Year, all reported on in a manner reasonably acceptable to the Securities and
Exchange Commission in each case and accompanied by an opinion of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing reasonably acceptable to the Required Lenders, together with (A) a
certificate of the Chief Financial Officer, Chief Accounting Officer or Chief
Compliance Officer of the Parent stating that no Default has occurred and is
continuing, or if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Parent has taken a proposes to take
with respect thereto, and (B) a schedule in form reasonably satisfactory to the
Administrative Agent of the computations used by the Parent in determining, as
of the end of such Fiscal Year, compliance with the covenants contained in
Section 5.04.

(ii) As soon as available and in any event within 120 days after the end of each
Fiscal Year, a copy of the annual Consolidated audit report for such year for
each Subsidiary Guarantor and its Subsidiaries, including therein a Consolidated
balance sheet of such Subsidiary Guarantor and its Subsidiaries as of the end of
such Fiscal Year and a Consolidated statement of income and a Consolidated
statement of cash flows of such Subsidiary Guarantor and its Subsidiaries for
such Fiscal Year, all in reasonable detail and prepared in accordance with GAAP,
in each case accompanied by an opinion acceptable to the Required Lenders of
PricewaterhouseCoopers LLP or other independent public accountants of recognized
standing acceptable to the Required Lenders (it being understood that ACE INA
shall be deemed to have satisfied the requirements of this clause 5.03(b)(ii) if
its financial statements are included in a footnote to the financial statements
of the Parent referred to in clause 5.03(b)(i) in a manner consistent with past
practice).

(iii) As soon as available and in any event within 20 days after submission,
each statutory statement of the Loan Parties (or any of them) in the form
submitted to the Supervisor of Insurance, the Insurance Division of the Bermuda
Monetary Authority.

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year (or, if
earlier, within five Business Days after such date as the Parent is required to
file its quarterly report on Form 10-Q for such fiscal quarter with the
Securities and

 

71



--------------------------------------------------------------------------------

Exchange Commission), Consolidated balance sheets of the Parent and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and a Consolidated statement of cash flows of the Parent and its Subsidiaries
for the period commencing at the end of the previous fiscal quarter and ending
with the end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent and its Subsidiaries for the
period commencing at the end of the previous Fiscal Year and ending with the end
of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to the absence
of footnotes and normal year-end audit adjustments) by the Chief Financial
Officer, Chief Accounting Officer or Chief Compliance Officer of the Parent as
having been prepared in accordance with GAAP, together with (i) a certificate of
said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Parent has taken and proposes to take with respect thereto
and (ii) a schedule in form reasonably satisfactory to the Administrative Agent
of the computations used by the Parent in determining compliance with the
covenants contained in Section 5.04.

(d) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(f).

(e) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that the Parent sends to
its stockholders generally, copies of all regular, periodic and special reports,
and all registration statements, that any Loan Party or any of its Subsidiaries
files with the Securities and Exchange Commission or any governmental authority
that may be substituted therefor, or with any national securities exchange.

(f) ERISA. (i) ERISA Events. Promptly and in any event within 10 days after any
Loan Party or any ERISA Affiliate institutes any steps to terminate any Pension
Plan or becomes aware of the institution of any steps or any threat by the PBGC
to terminate any Pension Plan, or the failure to make a required contribution to
any Pension Plan if such failure is sufficient to give rise to a lien under
section 302(f) of ERISA, or the taking of any action with respect to a Pension
Plan which could reasonably be expected to result in the requirement that any
Loan Party or any ERISA Affiliate furnish a bond or other security to the PBGC
or such Pension Plan, or the occurrence of any event with respect to any Pension
Plan which could reasonably be expected to result in any Loan Party or any ERISA
Affiliate incurring any material liability, fine or penalty, or the incurrence
by any Loan Party or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Multiemployer Plan or the receipt by
any Loan Party or any ERISA Affiliate of any notice, or the receipt by

 

72



--------------------------------------------------------------------------------

any Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, notice thereof and copies of all
documentation relating thereto.

(ii) Plan Annual Reports. Promptly upon request of any Agent or any Lender,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Pension Plan.

(iii) Multiemployer Plan Notices. Promptly and in any event within 15 Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, copies of each notice concerning (A) the
imposition of Withdrawal Liability by any such Multiemployer Plan, (B) the
reorganization or termination, within the meaning of Title IV of ERISA, of any
such Multiemployer Plan or (C) the amount of liability incurred, or that may be
incurred, by such Loan Party or any ERISA Affiliate in connection with any event
described in clause (A) or (B); provided, however, that such notice and
documentation shall not be required to be provided (except at the specific
request of any Agent or Lender, in which case such notice and documentation
shall be promptly provided following such request) if such condition or event is
not reasonably expected to result in any Loan Party or any ERISA Affiliate
incurring any material liability, fine, or penalty.

(g) Regulatory Notices, Etc. Promptly after any Responsible Officer obtains
knowledge thereof, (i) a copy of any notice from the Bermuda Minister of Finance
or the Registrar of Companies or any other person of the revocation, the
suspension or the placing of any restriction or condition on the registration as
an insurer of any Borrower under the Bermuda Insurance Act 1978 (and related
regulations) or of the institution of any proceeding or investigation which
could reasonably be expected to result in any such revocation, suspension or
placing of such a restriction or condition, (ii) copies of any correspondence
by, to or concerning any Loan Party relating to an investigation conducted by
the Bermuda Minister of Finance, whether pursuant to Section 132 of the Bermuda
Companies Act 1981 (and related regulations) or otherwise and (iii) a copy of
any notice of or requesting or otherwise relating to the winding-up or any
similar proceeding of or with respect to any Loan Party.

(h) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any Loan Party or any of its Subsidiaries as any Agent, or any Lender through
the Administrative Agent, may from time to time reasonably request.

Information required to be delivered pursuant to clauses 5.03(b), 5.03(c) and
5.03(e) above shall be deemed to have been delivered on the date on which the
Parent provides notice to the Administrative Agent that such information has
been posted on the Parent’s website on the Internet at the website address
listed on the signature pages hereof, at sec.gov/edaux/searches.htm or at
another website

 

73



--------------------------------------------------------------------------------

identified in such notice and accessible by the Lenders without charge; provided
that (x) such notice may be included in a certificate delivered pursuant to
clause 5.03(b)(i)(A) or 5.01(c)(i) and (y) the Parent shall deliver paper copies
of the information referred to in clauses 5.03(b), 5.03(c) and 5.03(e) to any
Lender which requests such delivery.

Section 5.04. Financial Covenants. So long as any Advance or any other
obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender shall have any Commitment
hereunder, the Parent will:

(a) Adjusted Consolidated Debt to Total Capitalization Ratio. Maintain at all
times a ratio of Adjusted Consolidated Debt to Total Capitalization of not more
than 0.35 to 1.

(b) Consolidated Net Worth. Maintain at all times Consolidated Net Worth in an
amount not less than the Minimum Amount.

For this purpose, the “Minimum Amount” is an amount equal to the sum of (i) the
then-current Base Amount plus (ii) (A) 25% of Consolidated Net Income for each
completed fiscal quarter of the Parent for which Consolidated Net Income is
positive and that ends after the date on which the then-current Base Amount
became effective and on or before the last day of the then-current Fiscal Year
and (B) 50% of any increase in Consolidated Net Worth during such period
attributable to the issuance of ordinary or preferred shares. The “Base Amount”
shall be $9,570,000,000 as of December 31, 2006 and shall be reset on the
earlier of (A) the date of the delivery of the financial statements for any
Fiscal Year pursuant to Section 5.03(b)(i) (beginning with the financial
statements for the Fiscal Year ending December 31, 2007) and (B) March 30 of
each year (beginning March 30, 2008) to an amount equal to the greater of
(x) 70% of Consolidated Net Worth as of the last day of the immediately
preceding Fiscal Year and (y) the Minimum Amount in effect as of the last day of
the immediately preceding Fiscal Year.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.01. Events Of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) any Borrower shall fail to pay any principal of any Advance or any
reimbursement obligation in respect of any payment made by an Issuing Bank
pursuant to a Letter of Credit when and as the same shall become due and payable
or (ii) any Borrower shall fail to pay any interest on any Advance, or any Loan
Party shall fail to make any other payment under any Loan Document, in each case
under this clause (ii) within five Business Days after the same becomes due and
payable; or

 

74



--------------------------------------------------------------------------------

(b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or

(c) any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.15, 5.01(d)(i) (solely with respect to the
existence of a Borrower), 5.02, 5.03(a) or 5.04; or

(d) any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(e) if such failure shall remain unremedied
for five Business Days after written notice thereof shall have been given to
such Borrower by any Agent or any Lender; or

(e) any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in any Loan Document on its part to be performed or observed
if such failure shall remain unremedied for 30 days after the earlier of the
date on which (i) a Responsible Officer becomes aware of such failure or (ii)
written notice thereof shall have been given to such Loan Party by any Agent or
any Lender; or

(f) the Parent or any of its Subsidiaries shall fail to pay any Material
Financial Obligation (but excluding Debt outstanding hereunder) of the Parent or
such Subsidiary (as the case may be), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Material
Financial Obligation; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Material Financial
Obligation and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is (i) to accelerate, or to permit the acceleration of, the maturity
of such Material Financial Obligation, (ii) otherwise to cause, or to permit the
holder thereof to cause, such Material Financial Obligation to mature or
(iii) to require, or to permit the holder thereof to require, the delivery of
cash collateral for such Material Financial Obligation; or any such Material
Financial Obligation shall be declared to be due and payable or required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Financial Obligation shall be required to be made, in each
case prior to the stated maturity thereof; or

(g) any Loan Party or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the

 

75



--------------------------------------------------------------------------------

appointment of a receiver, trustee, or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 60 days or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property) shall occur; or any Loan Party or any
Significant Subsidiary shall take any corporate action to authorize any of the
actions set forth above in this subsection (g); or

(h) any final judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against any Loan Party or any of its Subsidiaries
and either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(i) any provision in Article 7 of this Agreement shall for any reason cease to
be valid and binding on or enforceable against any Loan Party (other than as a
result of a transaction permitted hereunder), or any such Loan Party shall so
state in writing; or

(j) a Change of Control shall occur; or

(k) Any Loan Party or any ERISA Affiliate shall incur or shall be reasonably
expected to incur liability in excess of $25,000,000 in the aggregate with
respect to any Pension Plan or any Multiemployer Plan in connection with the
occurrence of any of the following events or existence of any of the following
conditions:

(i) Institution of any steps by any Loan Party, any ERISA Affiliate or any other
Person, including the PBGC to terminate a Pension Plan if as a result of such
termination a Loan Party or any ERISA Affiliate would reasonably be expected to
be required to make a contribution to such Pension Plan, or would reasonably be
expected to incur a liability or obligation; or

(ii) A contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under section 302(f) of ERISA; or

(iii) Any condition shall exist or event shall occur with respect to a Pension
Plan that is reasonably expected to result in any Loan Party or any ERISA
Affiliate being required to furnish a bond or security to the PBGC or such
Pension Plan, or incurring a liability or obligation in excess of $25,000,000;
or

(l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability or a

 

76



--------------------------------------------------------------------------------

default, within the meaning of Section 4219(c)(5) of ERISA, has occurred with
respect to such Multiemployer Plan which, in each case, could reasonably be
expected to cause any Loan Party or any ERISA Affiliate to incur a payment
obligation in excess of $25,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the Commitments of each Lender and the obligation of each Lender to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.04(c)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and/or
(ii) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the Advances, all interest thereon and all
other amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Federal Bankruptcy Code, (x) the Commitments of each Lender and the obligation
of each Lender to make Advances (other than Letter of Credit Advances by an
Issuing Bank or a Lender pursuant to Section 2.04(c)) and of each Issuing Bank
to issue Letters of Credit shall automatically be terminated, (y) the Advances,
all such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers and (z) the obligation of the
Borrowers to provide cash collateral under Section 6.02 shall automatically
become effective.

Section 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, after having taken any of
the actions described in Section 6.01(ii) or otherwise, make demand upon the
Borrower to, and forthwith upon such demand the Borrower will, pay to the
Administrative Agent on behalf of the Lenders in same day funds at the
Administrative Agent’s office designated in such demand, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding as cash
collateral. If at any time during the continuance of an Event of Default the
Administrative Agent determines that such funds are subject to any right or
claim of any Person other than the Administrative Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional cash
collateral, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of

 

77



--------------------------------------------------------------------------------

any Letter of Credit, such funds shall be applied to reimburse the applicable
Issuing Bank or Lenders, as applicable, to the extent permitted by applicable
law.

ARTICLE 7

THE GUARANTY

Section 7.01. The Guaranty. (a) Each Guarantor hereby jointly and severally,
unconditionally, absolutely and irrevocably guarantees the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of all
amounts payable by each of the other Borrowers under the Loan Documents
including the principal of and interest (including, to the greatest extent
permitted by law, post-petition interest) on each Advance made to any such other
Borrower pursuant to this Agreement and for reimbursement obligations with
respect to Letters of Credit and fees, expenses, indemnities or any other
obligations, whether now existing or hereafter incurred, created or arising and
whether direct or indirect, absolute or contingent, or due or to become due.
Upon failure by a Borrower to pay punctually any such amount, each other
Guarantor agrees to pay forthwith on demand the amount not so paid at the place
and in the manner specified in this Agreement.

(b) Each Guarantor (other than the Parent), and by its acceptance of this
Guaranty, the Administrative Agent and each Lender, hereby confirms that it is
the intention of all such Persons that this Guaranty and the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the obligations of each Guarantor (other
than the Parent) hereunder. To effectuate the foregoing intention, the
Administrative Agent, the Lenders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor (other than the Parent) under this
Article 7 at any time shall be limited to the maximum amount as will result in
the obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance.

Section 7.02. Guaranty Unconditional. The obligations of each Guarantor under
this Article 7 shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other obligor under any of the Loan Documents, by
operation of law or otherwise;

(b) any modification or amendment of or supplement to any of the Loan Documents;

 

78



--------------------------------------------------------------------------------

(c) any release, non-perfection or invalidity of any direct or indirect security
for any obligation of any other obligor under any of the Loan Documents;

(d) any change in the corporate existence, structure or ownership of any
obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Loan
Documents;

(e) the existence of any claim, set-off or other rights which any obligor may
have at any time against any other obligor, the Administrative Agent, any Lender
or any other corporation or person, whether in connection with any of the Loan
Documents or any unrelated transactions, provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(f) any invalidity or unenforceability relating to or against any other obligor
for any reason of any of the Loan Documents, or any provision of applicable law
or regulation purporting to prohibit the payment by any other obligor of the
principal of or interest on any Note or any other amount payable under any of
the Loan Documents;

(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any obligation or the Lenders’ rights with respect
thereto; or

(h) any other act or omission to act or delay of any kind by any obligor, the
Administrative Agent, any Lender or any other corporation or person or any other
circumstance whatsoever which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to a Guarantor’s
obligations under this Article 7.

Section 7.03. Discharge only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Article 7 shall remain in
full force and effect until the Commitments shall have terminated, no Letters of
Credit shall be outstanding and the principal of and interest on the Notes and
all other amounts payable by the other Borrowers under the Loan Documents shall
have been paid in full. If at any time any payment of the principal of or
interest on any Advance or any other amount payable by a Borrower under the Loan
Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Borrower or otherwise, each
Guarantor’s obligations under this Article 7 with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

Section 7.04. Waiver by the Guarantors. Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
corporation or person against any other obligor or any other corporation or
person.

 

79



--------------------------------------------------------------------------------

Section 7.05. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against any other Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under or in respect of this Guaranty or any other Loan Document, including any
right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against any other Borrower or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
other Borrower or any other insider guarantor, directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all amounts payable
under this Guaranty shall have been paid in full in cash, no Letters of Credit
shall be outstanding and the Commitments shall have expired or been terminated.
If any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of all amounts payable under this Guaranty, and (b) the Termination Date,
such amount shall be received and held in trust for the benefit of the Lenders,
shall be segregated from other property and funds of such Guarantor and shall
forthwith be paid or delivered to the Administrative Agent in the same form as
so received (with any necessary endorsement or assignment) to be credited and
applied to all amounts payable under this Guaranty, whether matured or
unmatured, in accordance with the terms of the Loan Documents, or to be held as
collateral for any amounts payable under this Guaranty thereafter arising. If
(i) any Guarantor shall make payment to any Lender of all or any amounts payable
under this Guaranty, (ii) all amounts payable under this Guaranty shall have
been paid in full in cash, and (iii) the Termination Date shall have occurred,
the Lenders will, at such Guarantor’s request and expense, execute and deliver
to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the obligations resulting from such payment
made by such Guarantor pursuant to this Guaranty.

Section 7.06. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower under any of the Loan Documents is stayed
upon the insolvency, bankruptcy or reorganization of such Borrower, all such
amounts otherwise subject to acceleration under the terms of this Agreement
shall nonetheless by payable by the Guarantors under this Article 7 forthwith on
demand by the Administrative Agent made at the request of the requisite
proportion of the Lenders.

Section 7.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the latest of (i)
the payment in full in cash of all amounts payable under this Guaranty and (ii)
the Termination Date, (b) be binding upon each Guarantor, its successors and
assigns and (c) inure to the benefit of and be enforceable by the Lenders and
their

 

80



--------------------------------------------------------------------------------

successors, transferees and assigns. Without limiting the generality of
clause (c) of the immediately preceding sentence, any Lender may assign or
otherwise transfer all or any portion of its rights and obligations under this
Agreement (including all or any portion of its Commitments, the Advances owing
to it and the Note or Notes held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise, in each case as and to the extent
provided in Sections 9.06 and 9.07.

ARTICLE 8

THE AGENTS

Section 8.01. Authorization and Action. Each Lender (in its capacity as a
Lender) hereby appoints and authorizes each Agent to take such action as agent
on its behalf and to exercise such powers and discretion under this Agreement
and the other Loan Documents as are delegated to such Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including enforcement or collection of the Notes), no Agent shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders or all the
Lenders where unanimity is required, and such instructions shall be binding upon
all Lenders; provided, however, that no Agent shall be required to take any
action that exposes such Agent to personal liability or that is contrary to this
Agreement or applicable law. Each Agent agrees to give to each Lender prompt
notice of each notice given to it by any Borrower pursuant to the terms of this
Agreement.

Section 8.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, each Agent:
(a) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations (whether written or
oral) made in or in connection with the Loan Documents; (c) shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of any Loan Document on the part of any Loan
Party or to inspect the property (including the books and records) of any Loan
Party; (d) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with,

 

81



--------------------------------------------------------------------------------

any Loan Document or any other instrument or document furnished pursuant
thereto; and (e) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate or other instrument or
writing (which may be by telegram or telecopy) reasonably believed by it to be
genuine and signed or sent by the proper party or parties.

Section 8.03. JPMCB and Affiliates. With respect to its Commitments and the
Committed Advances made by it, JPMCB shall have the same rights and powers under
the Loan Documents as any other Lender and may exercise the same as though it
were not an Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include JPMCB in its individual capacity. JPMCB and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if JPMCB were not an Agent and without any duty to account
therefor to the Lenders.

Section 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 8.04 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

Section 8.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent and its officers, directors, employees, agents, advisors and
Affiliates (to the extent not promptly reimbursed by the Borrowers) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against such Agent or any such other
Person in any way relating to or arising out of the Loan Documents or any action
taken or omitted by such Agent under the Loan Documents; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Agent’s or other Person’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any costs and
expenses (including fees and expenses of counsel) payable by the Borrowers under
Section 9.04, to the extent that such Agent is not promptly reimbursed for such
costs and expenses by the Borrowers.

(b) For purposes of this Section 8.05, the Lenders’ respective ratable shares of
any amount shall be determined, at any time, according to (i) the

 

82



--------------------------------------------------------------------------------

amounts of their respective Commitments, if the Commitments are in existence at
such time, or (ii) their respective interests in the sum of the aggregate amount
of the Committed Outstanding Amounts of all Lenders at such time plus the
aggregate outstanding principal amount of Competitive Bid Advances at such time,
if the Commitments are not in existence at such time. The failure of any Lender
to reimburse any Agent promptly upon demand for its ratable share of any amount
required to be paid by the Lenders to such Agent as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse such Agent for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent for such other Lender’s
ratable share of such amount. Without prejudice to the survival of any other
agreement of any Lender hereunder, the agreement and obligations of each Lender
contained in this Section 8.05 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the other Loan
Documents.

Section 8.06. Successor Agents. Any Agent may resign at any time by giving
written notice thereof to the Lenders and the Parent. Upon any such resignation
or removal, the Required Lenders shall have the right to appoint a successor
Agent, subject (so long as no Event of Default exists) to the consent of the
Parent (which consent shall not be unreasonably withheld). If no successor Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Agent’s giving of notice of
resignation or the Required Lenders’ removal of the retiring Agent, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a commercial bank organized under the laws of the United States or of
any State thereof and having a combined capital and surplus of at least
$250,000,000. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent such successor Agent shall succeed to and become vested with all
the rights, powers, discretion, privileges and duties of the retiring Agent, and
the retiring Agent shall be discharged from its duties and obligations under the
Loan Documents. If within 45 days after written notice is given of the retiring
Agent’s resignation or removal under this Section 8.06 no successor Agent shall
have been appointed and shall have accepted such appointment, then on such 45th
day (a) the retiring Agent’s resignation or removal shall become effective, (b)
the retiring Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (c) the Required Lenders shall thereafter perform
all duties of the retiring Agent under the Loan Documents until such time, if
any, as the Required Lenders appoint a successor Agent as provided above. After
any retiring Agent’s resignation or removal hereunder as Agent shall have become
effective, the provisions of this Article 8 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

Section 8.07. Co-Documentation Agents. The Co-Documentation Agents, in their
capacity as such, shall not have any duties or obligations of any kind under
this Agreement.

 

83



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes or any other Loan Document, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders (and, in the case of an
amendment, the Parent), and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided that no amendment, waiver or consent shall:

(a) unless in writing and signed by all of the Lenders (other than any Lender
that is, at such time, a Defaulting Lender), do any of the following at any
time: (i) alter the ratable sharing of payments contemplated by Section 2.14,
(ii) waive any of the conditions specified in Section 3.01, (iii) change the
number of Lenders or the percentage of (x) the Commitments, (y) the aggregate
unpaid principal amount of the Advances or (z) the aggregate Available Amount of
outstanding Letters of Credit that, in each case, shall be required for the
Lenders or any of them to take any action hereunder, (iv) reduce or limit the
obligations of any Guarantor under Article 7 or release such Guarantor or
otherwise limit such Guarantor’s liability with respect to the obligations owing
to the Agents and the Lenders, (iv) amend this Section 9.01 or any of the
definitions herein that would have such effect, (v) extend the Termination Date
or (vi) limit the liability of any Loan Party under any of the Loan Documents;

(b) unless in writing and signed by each affected Lender, do any of the
following at any time: (i) increase the Commitments of the Lenders or subject
the Lenders to any additional obligations, (ii) reduce the principal of, or
interest on, the Notes or any fees or other amounts payable hereunder or (iii)
postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by an Agent in addition to the Lenders required above to take such
action, affect the rights or duties of such Agent under this Agreement or the
other Loan Documents and no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders above
required to take such action, affect the rights or duties of such Issuing Bank
under this Agreement or the other Loan Documents (including any change in
Section 2.01(b), 2.04, 2.05(b), 2.05(c), 2.09(c)(ii), 2.18, 2.19, 2.20, 2.21,
2.22 or 9.09).

Section 9.02. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including telegraphic or telecopy communication)
and mailed, telegraphed, telecopied or delivered, if to any Borrower, at its
address set forth below on the signature pages hereof; if to any

 

84



--------------------------------------------------------------------------------

Lender, the address for notices specified in its Administrative Questionnaire;
and if to the Administrative Agent, at its address at 1111 Fannin, 10th Floor,
Houston, TX 77002, Attention: Carla Kinney; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties. All such notices and communications shall, when mailed, telegraphed or
telecopied, be effective when deposited in the mails, delivered to the telegraph
company or transmitted by telecopier, respectively, except that notices and
communications to any Agent pursuant to Article 2, 3 or 8 shall not be effective
until received by such Agent. Manual delivery by telecopier of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or any
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 9.04. Costs and Expenses. (a) The Borrowers agree to pay on demand (i)
all reasonable and documented costs and expenses of the Agents in connection
with the preparation, execution, delivery, administration, modification and
amendment of the Loan Documents (including (A) all due diligence, collateral
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses and (B)
the reasonable and documented fees and expenses of a single counsel for the
Agents with respect thereto, with respect to advising the Agents as to their
respective rights and responsibilities, or the perfection, protection or
preservation of rights or interests, under the Loan Documents, with respect to
negotiations with any Loan Party or with other creditors of any Loan Party or
any of its Subsidiaries arising out of any Default or any events or
circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto) and (ii) all reasonable and documented costs and
expenses of each Agent, each Issuing Bank and each Lender in connection with the
enforcement of the Loan Documents, whether in any action, suit or litigation, or
any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including the reasonable and documented fees and expenses of
counsel for the Administrative Agent, each Issuing Bank and each Lender with
respect thereto); provided that the Borrowers shall only be obligated to pay the
fees and expenses of a single counsel for the Lenders and the Issuing Banks (it
being understood that the Administrative Agent, may engage separate counsel)
unless, and to the extent that, such counsel reasonably determines that a
conflict requires the engagement of additional counsel.

 

85



--------------------------------------------------------------------------------

(b) The Borrowers agree to indemnify and hold harmless each Agent, the Issuing
Bank, each Lender and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including reasonable and documented fees and expenses of counsel) that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) this Agreement, the actual or proposed use of the proceeds
of the Advances, the Loan Documents or any of the transactions contemplated
thereby, including any acquisition or proposed acquisition by any Borrower or
any of its Subsidiaries or Affiliates, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct; provided that the Borrowers shall only
be obligated to pay the fees and expenses of a single counsel for the
Indemnified Parties (other than the Administrative Agent, which may engage
separate counsel) unless, and to the extent that, such counsel reasonably
determines that a conflict requires the engagement of additional counsel. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by any Loan Party,
its directors, shareholders or creditors or an Indemnified Party or any
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated by the Loan Documents are consummated. Each of the
Borrowers also agrees not to assert any claim against any Agent, any Lender or
any of their Affiliates, or any of their respective officers, directors,
employees, attorneys and agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the credit facilities provided hereunder, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance or LIBO Rate Advance is made by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.07, 2.10(b)(i) or
2.11(d), acceleration of the maturity of the Notes pursuant to Section 6.01 or
for any other reason, or if any Borrower fails to make any payment or prepayment
of an Advance for which a notice of prepayment has been given or that is
otherwise required to be made, whether pursuant to Section 2.05, 2.07 or 6.01 or
otherwise, the Borrowers agree, within 10 days after demand by such Lender (with
a copy of such demand to the Administrative Agent), which demand shall include a
calculation in reasonable detail of the amount demanded, to pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion or such failure to
pay or prepay, as the case may be, including any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

86



--------------------------------------------------------------------------------

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrowers contained in Sections 2.11 and 2.13 and this Section 9.04 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under any of the other Loan Documents.

Section 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, each Agent and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender or such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of such Borrower now or hereafter existing under the Loan
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Agreement or such Note or Notes and although such obligations
may be unmatured. Each Agent and each Lender agrees promptly to notify each
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Agent and each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of set-off) that such Agent, such Lender and their
respective Affiliates may have.

Section 9.06. Successors; Participations and Assignments. (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that no Borrower may
assign or otherwise transfer any of its rights and obligations under this
Agreement without the prior written consent of all the Lenders.

(b) Any Lender may at any time grant to one or more banks or other institutions
(other than the Parent or any of its Subsidiaries or Affiliates) (each a
“Participant”) participating interests in its Commitment or any or all of its
Advances. If a Lender grants any such participating interest to a Participant,
whether or not upon notice to the Borrowers and the Administrative Agent, such
Lender shall remain responsible for the performance of its obligations
hereunder, and the Borrowers and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrowers
hereunder including the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such participation agreement
may

 

87



--------------------------------------------------------------------------------

provide that such Lender will not agree to any modification, amendment or waiver
of this Agreement described in Section 9.01 (a) and (b) without the consent of
the Participant. The Borrower agrees that each Participant shall, to the extent
provided in its participation agreement, be entitled to the benefits of Sections
2.11, 2.13 and 9.04(c) and with respect to its participating interest. An
assignment or other transfer which is not permitted by Section 9.06(c) or
9.06(d) shall be given effect for purposes of this Agreement only to the extent
of a participating interest granted in accordance with this subsection.

(c) Any Lender may at any time assign to one or more banks or other institutions
(each an “Assignee”) all, or a proportionate part (equivalent to an initial
Commitment of not less than $10,000,000) of all, of its rights and obligations
under this Agreement and its Note, and such Assignee shall assume such rights
and obligations, pursuant to an Assignment and Assumption Agreement
substantially in the form of Exhibit C hereto signed by such Assignee and such
transferor Lender, with (and subject to) the subscribed consent of the Parent,
each Issuing Bank and the Administrative Agent (which consent shall not be
unreasonably withheld or delayed); provided that (i) if an Assignee is an
affiliate of such transferor Lender or was a Lender immediately before such
assignment, no such consent of the Parent shall be required, (ii) such
assignment may, but need not, include rights of the transferor Lender in respect
of outstanding Competitive Bid Advances, (iii) no such consent of the Parent
shall be required if at the time an Event of Default exists, (iv) such consent
shall be deemed to have been given by the Parent, each Issuing Bank or the
Administrative Agent, as the case may be, if it shall not have responded to a
written request for consent within five Business Days of its receipt thereof and
(v) neither the Parent nor any of its Subsidiaries or Affiliates may be an
Assignee. When such instrument has been signed and delivered by the parties
thereto and such Assignee has paid to such transferor Lender the purchase price
agreed between them, such Assignee shall be a Lender party to this Agreement and
shall have all the rights and obligations of a Lender with a Commitment as set
forth in such instrument of assumption, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection, the transferor Lender, the
Administrative Agent and the Borrowers shall make appropriate arrangements so
that, if required, new Notes are issued to the Assignee. In connection with any
such assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States or a State
thereof, it shall deliver to the Borrowers and the Administrative Agent
certification as to exemption from deduction or withholding of United States
federal income taxes in accordance with Section 2.13(e).

(d) Any Lender may at any time assign all or any portion of its rights under
this Agreement and its Notes to a Federal Reserve Bank. No such assignment shall
release the transferor Lender from its obligations hereunder.

 

88



--------------------------------------------------------------------------------

(e) No Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 2.11 or 2.13 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 2.11 requiring such Lender to
designate a different Applicable Lending Office under certain circumstances or
at a time when the circumstances giving rise to such greater payment did not
exist.

Section 9.07. Designated Lenders. (a) Subject to the provisions of this
subsection (a), any Lender may at any time designate an Eligible Designee to
provide all or a portion of the Committed Advances and Competitive Bid Advances
to be made by such Lender pursuant to this Agreement; provided that such
designation shall not be effective unless the Parent and the Administrative
Agent consent thereto (which consents shall not be unreasonably withheld). When
a Lender and its Eligible Designee shall have signed an agreement substantially
in the form of Exhibit E hereto (a “Designation Agreement”) and the Parent and
the Administrative Agent shall have signed their respective consents thereto,
such Eligible Designee shall become a Designated Lender for purposes of this
Agreement. The Designating Lender shall thereafter have the right to permit such
Designated Lender to provide all or a portion of the Committed Advances and
Competitive Bid Advances to be made by such Designating Lender pursuant to
Section 2.01 or 2.03, and the making of such Advances or portion thereof shall
satisfy the obligation of the Designating Lender to the same extent, and as if,
such Advances or portion thereof were made by the Designating Lender. As to any
Advances or portion thereof made by it, each Designated Lender shall have all
the rights that a Lender making such Advances or portion thereof would have had
under this Agreement and otherwise; provided that (x) its voting rights under
this Agreement shall be exercised solely by its Designating Lender and (y) its
Designating Lender shall remain solely responsible to the other parties hereto
for the performance of such Designated Lender’s obligations under this
Agreement, including its obligations in respect of the Advances or portion
thereof made by it. No additional Note shall be required to evidence the
Advances or portion thereof made by a Designated Lender; and the Designating
Lender shall be deemed to hold its Notes as agent for its Designated Lender to
the extent of the Advances or portion thereof funded by such Designated Lender.
Each Designating Lender shall act as administrative agent for its Designated
Lender and give and receive notices and other communications on its behalf. Any
payments for the account of any Designated Lender shall be paid to its
Designating Lender as administrative agent for such Designated Lender and
neither the Borrower nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments. In addition, any Designated
Lender may, with notice to (but without the prior written consent of) the Parent
and the Administrative Agent, (i) assign all or portions of its interest in any
Advances to its Designating Lender or to any financial institutions consented to
by the Parent and the Administrative Agent that provide liquidity and/or credit
facilities to or for the account of such Designated Lender to support the
funding of Advances or portions thereof made by it and (ii) disclose on a
confidential basis

 

89



--------------------------------------------------------------------------------

any non-public information relating to its Advances or portions thereof to any
rating agency, commercial paper dealer or provider of any guarantee, surety,
credit or liquidity enhancement to such Designated Lender.

(b) Each party to this Agreement agrees that it will not institute against, or
join any other person in instituting against, any Designated Lender any
bankruptcy, insolvency, reorganization or other similar proceeding under any
federal or state bankruptcy or similar law, for one year and a day after all
outstanding senior indebtedness of such Designated Lender is paid in full. The
Designating Lender for each Designated Lender agrees to indemnify, save, and
hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender. This subsection (b) shall survive the termination of this
Agreement.

Section 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

Section 9.09. No Liability of the Issuing Banks. Each Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. No Issuing Bank nor any
of its officers, directors, employees or agents shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not strictly comply with the terms of
a Letter of Credit, including failure of any documents to bear any reference or
adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that such Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential, damages suffered by such Borrower that such Borrower proves
were caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, an Issuing Bank may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

90



--------------------------------------------------------------------------------

Section 9.10. Confidentiality. Neither any Agent nor any Lender shall disclose
any Confidential Information to any Person without the consent of the Parent,
other than (a) to (i) such Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors, (ii) actual or prospective
Assignees and Participants and (iii) actual or prospective counterparties (or
their advisors) to any swap or derivative transaction relating to the Borrowers
and their respective obligations under this Agreement, and then only on a
confidential basis, (b) as required by any law, rule or regulation or judicial
process, (c) as requested or required by any state, Federal or foreign authority
or examiner regulating such Lender or pursuant to any request of any
self-regulatory body having or claiming authority to regulate or oversee any
aspect of a Lender’s business or that of any of its affiliates and (d) to any
rating agency when required by it, provided that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Confidential Information relating to the Loan Parties received by it from such
Lender.

Section 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(c) Each of the Borrowers hereby irrevocably appoints CT Corporation System,
with offices on the Effective Date at 111 Eighth Avenue, New York, New York,
10011, USA as its agent to receive, accept and acknowledge for and on its behalf
service of any and all legal process, summons, notices and documents which may
be served in any such action or proceeding. If for any reason such agent shall
cease to be available to act as such, the Borrowers agree to

 

91



--------------------------------------------------------------------------------

promptly designate a new agent satisfactory to the Administrative Agent in the
Borough of Manhattan, The City of New York to receive, accept and acknowledge
for and on its behalf service of any and all legal process, summons, notices and
documents which may be served in any such action or proceeding pursuant to the
terms of this Section 9.11. In the event that any Borrower shall fail to
designate such new agent, service of process in any such action or proceeding
may be made on such Borrower by the mailing of copies thereof by express or
overnight mail or overnight courier, postage prepaid, to such Borrower at its
address set forth opposite its signature below.

Section 9.12. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

Section 9.13. Waiver of Jury Trial. Each of the Borrowers, the Agents and the
Lenders irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances or the actions of any Agent
or any Lender in the negotiation, administration, performance or enforcement
thereof.

Section 9.14. Nature of Borrowers’ Obligations. Any payment obligation of the
Borrowers or the Loan Parties under Section 2.09, 2.11, 2.13 or 9.04 shall be
the joint and several obligation of each Borrower or Loan Party, as the case may
be.

Section 9.15. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of such Borrower and other information that will
allow such Lender to identify such Borrower in accordance with the Act.

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

ACE LIMITED

P.O. Box HM 1015

Hamilton HM DX

Bermuda

Telephone: +1 (441) 295-5200

Fax: +1 (441) 295-5221

www.acelimited.com

 

The Common Seal of ACE Limited was hereunto affixed in the presence of:      



--------------------------------------------------------------------------------

ACE BERMUDA INSURANCE LTD.

P.O. Box HM 1015

Hamilton HM DX

Bermuda

Telephone: +1 (441) 295-5200

Fax: +1 (441) 296-7802

 

The Common Seal of ACE Bermuda Insurance Ltd. was hereunto affixed in the
presence of:      



--------------------------------------------------------------------------------

ACE TEMPEST REINSURANCE LTD.

P.O. Box HM 2702

Hamilton HM KX

Bermuda

Telephone: +1 (441) 292-2603

Fax: +1 (441) 292-2395

 

The Common Seal of ACE Tempest Reinsurance Ltd. was hereunto affixed in the
presence of:      



--------------------------------------------------------------------------------

ACE INA HOLDINGS INC. Two Liberty Place 1601 Chestnut Street Philadelphia, PA
19103 Telephone: +1 (215) 640-1000 Fax: +1 (215) 640-2489 By:       Title:
Taxpayer Identification Number:

___________________________



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and as a Lender By:      
Title:



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Syndication   Agent and as a Lender By:       Title:



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By:       Name:   Title: By:       Name:  
Title:



--------------------------------------------------------------------------------

LLOYDS TSB BANK plc By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:       Name:   Title:



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION By:       Name:   Title:



--------------------------------------------------------------------------------

BNP PARIBAS By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

ING BANK NV, LONDON BRANCH By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

STATE STREET BANK AND TRUST COMPANY By:       Name:   Title:



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:       Name:   Title:



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD., NEW YORK BRANCH By:       Name:   Title:



--------------------------------------------------------------------------------

MELLON BANK, N.A. By:       Name:   Title:



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND,
plc, as a Departing Bank

By:       Name:   Title:



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a
Departing Bank

By:       Name:   Title:



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Departing
Bank

By:       Name:   Title:



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Departing
Bank

By:       Name:   Title: By:       Name:   Title:



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Departing Bank By:       Name:   Title:



--------------------------------------------------------------------------------

PRICING SCHEDULE

Each of “Applicable Facility Fee Percentage” and “Applicable Margin” means, for
any day, the rate per annum set forth below in the row opposite such term and in
the column corresponding to the Pricing Level and Usage that apply on such day:

 

Pricing Level

   Level I     Level II     Level III     Level IV     Level V  

Applicable Facility Fee Percentage

   0.040 %   0.050 %   0.060 %   0.075 %   0.090 %

Applicable Margin

          

Usage £ 50%

   0.160 %   0.200 %   0.240 %   0.275 %   0.310 %

Usage > 50%

   0.210 %   0.250 %   0.290 %   0.325 %   0.360 %

Letter of Credit Fee

   0.160 %   0.200 %   0.240 %   0.275 %   0.310 %

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

“Level I Pricing” applies on any day on which the Borrower’s long-term debt is
rated A+ or higher by S&P or A1 or higher by Moody’s.

“Level II Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated A or higher by S&P or A2 or higher by Moody’s and (ii) Level I Pricing
does not apply.

“Level III Pricing” applies on any day on which (i) the Borrower’s long-term
debt is rated A- or higher by S&P or A3 or higher by Moody’s and (ii) neither
Level I Pricing nor Level II Pricing applies.

“Level IV Pricing” applies on any day on which (i) the Borrower’s long-term debt
is rated BBB+ or higher by S&P or Baa1 or higher by Moody’s and (ii) none of
Level I Pricing, Level II Pricing and Level III Pricing applies.

“Level V Pricing” applies on any day if no other Pricing Level applies on such
day.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies on any day.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

The “Usage” applicable to any date is the percentage equivalent of a fraction
the numerator of which is the Total Outstanding Amount at such date and the
denominator of which is the aggregate amount of the Commitments at such date. If
for any reason any Advances or Letters of Credit remain outstanding following
the termination of the Commitments, Usage will be deemed to be 100%.



--------------------------------------------------------------------------------

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Parent without
third-party credit enhancement, and any rating assigned to any other debt
security of the Parent shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.

In the case of split ratings from S&P and Moody’s, the rating to be used to
determine the applicable Pricing Level is the higher of the two (e.g., A/A3
results in Level I Pricing); provided that if the split is more than one full
rating category, the intermediate rating (or the higher of the two intermediate
ratings) will be used (e.g. A/Baa1 results in Level II Pricing and AA-/Baa1
results in Level I Pricing).



--------------------------------------------------------------------------------

Commitment Schedule

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 75,000,000

Barclays Bank PLC

   $ 75,000,000

Bank of America, N.A.

   $ 50,000,000

Deutsche Bank AG New York Branch

   $ 50,000,000

Lloyds TSB Bank plc

   $ 50,000,000

Wachovia Bank, National Association

   $ 50,000,000

BNP Paribas

   $ 25,000,000

Calyon New York Branch

   $ 25,000,000

ING Bank NV, London Branch

   $ 25,000,000

State Street Bank and Trust Company

   $ 25,000,000

The Bank of New York

   $ 25,000,000

The Bank of Tokyo-Mitsubishi, Ltd., New York Branch

   $ 25,000,000

TOTAL

   $ 500,000,000



--------------------------------------------------------------------------------

Schedule 5.02(a)

 

1. Lien arising under a Subordination Agreement dated as of October 27, 1998
among ACE US Holdings, Inc., ACE Limited and The Chase Manhattan Bank
encumbering ACE US Holdings, Inc.’s rights under the Subordinated Loan Agreement
dated as of October 27, 1998 among ACE US Holdings, Inc., ACE Bermuda Insurance
Ltd. and United States Trust Company of New York, as trustee under the Indenture
dated October 27, 1998 of ACE US Holdings, Inc.

 

2. Liens securing the Seventh Amendment and Restatement of Letter of Credit
Facility Agreement dated November 17, 2006 among ACE Limited, ACE Bermuda
Insurance Ltd., ACE Tempest Reinsurance Ltd., certain other financial
institutions and Citibank International plc, as Agent and Security Trustee.